Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

by and among

FORESTAR GROUP INC.,

and

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

Dated as of August 16, 2018,

 

 

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

MIZUHO BANK, LTD. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A.,

MIZUHO BANK, LTD. and

WELLS FARGO SECURITIES, LLC,

as Co-Syndication Agents,

and

TD SECURITIES (USA) LLC,

as Co-Arranger and Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

 

 

1.1.

 

Defined Terms

     1  

1.2.

 

Other Interpretative Provisions

     29  

1.3.

 

Accounting Terms

     29  

1.4.

 

References to Agreements and Laws

     30  

1.5.

 

Time References

     30  

1.6.

 

Letter of Credit Amounts

     30  

ARTICLE II

THE CREDITS

 

 

2.1.

 

The Credit Facility

     30  

2.2.

 

Advances

     31  

2.3.

 

[Reserved]

     32  

2.4.

 

Undrawn Fee; Reductions in Aggregate Commitment

     32  

2.5.

 

Minimum Amount of Each Advance; Maximum Number of Advances

     32  

2.6.

 

Prepayments

     33  

2.7.

 

Funding

     33  

2.8.

 

Interest Rates

     33  

2.9.

 

Rates Applicable After Default

     34  

2.10.

 

Method and Allocation of Payments

     34  

2.11.

 

Noteless Agreement; Evidence of Indebtedness

     35  

2.12.

 

[Reserved]

     35  

2.13.

 

Interest Payment Dates; Interest and Fee Basis

     35  

2.14.

 

Notification of Advances, Interest Rates, Prepayments and Aggregate Commitment
Reductions

     36  

2.15.

 

Lending Installations

     36  

2.16.

 

Non-Receipt of Funds by the Administrative Agent

     36  

2.17.

 

Extension of Termination Dates and Maturity Dates

     36  

2.18.

 

Facility Increase

     37  

2.19.

 

[Reserved]

     39  

2.20.

 

Mitigation Obligations; Replacement of a Lender

     39  

2.21.

 

Termination of Commitment of Declining Lender or Non-Consenting Lender

     40  

2.22.

 

Defaulting Lenders

     40  

ARTICLE III

INCREASED COSTS; TAXES

 

 

3.1.

 

Increased Costs Generally

     43  

3.2.

 

Capital Adequacy

     43  

3.3.

 

Certificates for Reimbursement

     44  

3.4.

 

Delay in Requests

     44  

3.5.

 

Availability of Certain Advances; Illegality

     44  

3.6.

 

Funding Indemnification

     45  

3.7.

 

Taxes

     46  

 

i



--------------------------------------------------------------------------------

         Page  

ARTICLE IV

THE LETTER OF CREDIT FACILITY

 

 

4.1.

 

Letters of Credit

     49  

4.2.

 

Limitations

     49  

4.3.

 

Conditions

     50  

4.4.

 

Procedure for Issuance of Letters of Credit

     51  

4.5.

 

Duties of Issuing Bank

     51  

4.6.

 

Participation; Reimbursement

     52  

4.7.

 

Compensation for Letters of Credit

     54  

4.8.

 

Issuing Bank Reporting Requirements

     55  

4.9.

 

Indemnification; Nature of Issuing Bank’s Duties

     55  

4.10.

 

Cash Collateralization

     56  

4.11.

 

No Obligation

     57  

4.12.

 

Alternative Letters of Credit

     57  

4.13.

 

Additional Provisions Regarding Issuance and Amendment of Letters of Credit

     58  

4.14.

 

Applicability of ISP

     58  

4.15.

 

Letters of Credit Issued for Subsidiaries

     58  

ARTICLE V

CONDITIONS PRECEDENT

 

 

5.1.

 

Closing Conditions

     59  

5.2.

 

Each Advance

     60  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

6.1.

 

Existence and Standing

     61  

6.2.

 

Authorization and Validity

     61  

6.3.

 

No Conflict; Consents

     61  

6.4.

 

Financial Statements

     62  

6.5.

 

Material Adverse Change

     62  

6.6.

 

Taxes

     62  

6.7.

 

Litigation

     62  

6.8.

 

Subsidiaries

     62  

6.9.

 

Accuracy of Information

     62  

6.10.

 

Regulation U

     63  

6.11.

 

Material Agreements

     63  

6.12.

 

Compliance with Laws

     63  

6.13.

 

Ownership of Inventory

     63  

6.14.

 

ERISA

     63  

6.15.

 

Investment Company Act

     65  

6.16.

 

Insurance

     65  

6.17.

 

EEA Financial Institutions

     65  

6.18.

 

Environmental Matters

     65  

6.19.

 

Senior Debt Status

     65  

6.20.

 

Anti-Corruption Laws and Sanctions

     65  

6.21.

 

PATRIOT Act

     66  

 

ii



--------------------------------------------------------------------------------

         Page  

ARTICLE VII

COVENANTS

 

 

7.1.

 

Financial Reporting

     66  

7.2.

 

Use of Proceeds

     68  

7.3.

 

Notice of Default

     68  

7.4.

 

Conduct of Business

     68  

7.5.

 

Taxes

     69  

7.6.

 

Insurance

     69  

7.7.

 

Compliance with Laws

     69  

7.8.

 

Maintenance of Properties

     69  

7.9.

 

Lines of Business

     69  

7.10.

 

Mergers; Consolidations; Dissolutions

     69  

7.11.

 

Distributions, Repurchases of Stock, Etc.

     71  

7.12.

 

Disposition of Assets

     72  

7.13.

 

Transactions with Affiliates

     72  

7.14.

 

Investments

     73  

7.15.

 

Liens

     74  

7.16.

 

Additional Guarantors

     74  

7.17.

 

Release of a Guarantor

     75  

7.18.

 

Inspection and Appraisal

     75  

7.19.

 

Negative Pledge Clauses

     75  

7.20.

 

Designation of Subsidiaries

     76  

7.21.

 

[Reserved]

     77  

7.22.

 

Plans and Benefit Arrangements

     77  

7.23.

 

[Reserved]

     78  

7.24.

 

Compliance with Environmental Matters

     78  

7.25.

 

[Reserved]

     78  

7.26.

 

Senior Debt Status

     78  

7.27.

 

Financial Covenants

     78  

7.28.

 

Financial Contracts

     78  

ARTICLE VIII

DEFAULTS

 

 

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 

9.1.

 

Remedies

     81  

9.2.

 

Amendments

     82  

9.3.

 

Preservation of Rights

     83  

ARTICLE X

GENERAL PROVISIONS

 

 

10.1.

 

Survival of Representations

     84  

10.2.

 

Governmental Regulation

     84  

10.3.

 

Headings

     84  

10.4.

 

Entire Agreement

     84  

10.5.

 

Several Obligations Benefits of This Agreement

     84  

10.6.

 

Expenses; Indemnification

     84  

 

iii



--------------------------------------------------------------------------------

         Page  

10.7.

 

Numbers of Documents

     86  

10.8.

 

[Reserved]

     86  

10.9.

 

Severability of Provisions

     86  

10.10.

 

Nonliability of Lenders

     86  

10.11.

 

Confidentiality

     87  

10.12.

 

Nonreliance

     88  

10.13.

 

USA PATRIOT Act

     88  

10.14.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     88  

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

 

11.1.

 

Appointment and Authority

     89  

11.2.

 

Rights as a Lender

     89  

11.3.

 

Exculpatory Provisions

     89  

11.4.

 

Reliance by Administrative Agent

     90  

11.5.

 

Delegation of Duties

     91  

11.6.

 

Resignation of Administrative Agent

     91  

11.7.

 

Non-Reliance on Administrative Agent and Other Lenders

     92  

11.8.

 

No Other Duties, Etc.

     92  

11.9.

 

Administrative Agent May File Proofs of Claim

     92  

11.10.

 

Withholding Tax

     93  

11.11.

 

Notice of Default

     93  

11.12.

 

Administrative Agent’s Fee

     94  

11.13.

 

Delegation to Affiliates

     94  

11.14.

 

Arranger’s Responsibilities and Duties

     94  

11.15.

 

ERISA

     94  

ARTICLE XII

SETOFF; RATABLE PAYMENTS

 

 

12.1.

 

Setoff

     96  

12.2.

 

Ratable Payments

     96  

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

13.1.

 

Participations

     97  

13.2.

 

Assignments

     98  

13.3.

 

Dissemination of Information

     101  

ARTICLE XIV

NOTICES

 

 

14.1.

 

Notices

     101  

14.2.

 

Change of Address

     103  

ARTICLE XV

COUNTERPARTS

 

 

15.1.

 

Counterparts; Integration; Effectiveness

     103  

15.2.

 

Electronic Execution of Assignments

     103  

 

iv



--------------------------------------------------------------------------------

         Page  

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

 

16.1.

 

GOVERNING LAW

     103  

16.2.

 

CONSENT TO JURISDICTION

     103  

16.3.

 

WAIVER OF JURY TRIAL

     104  

16.4.

 

WAIVER OF VENUE

     104  

16.5.

 

SERVICE OF PROCESS

     104  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Pricing Schedule

 

Exhibit A    Form of Note Exhibit B    [Reserved] Exhibit C    Form of
Commitment and Acceptance Exhibit D    Form of Assignment and Assumption Exhibit
E    Form of U.S. Tax Compliance Certificate Exhibit F    Form of Borrowing
Notice Exhibit G    Form of Rate Option Notice Exhibit H    Form of Guaranty
Exhibit I    Form of Compliance Certificate Exhibit J    Form of Borrowing Base
Certificate Schedule 1    Lenders and Commitments Schedule 2    Existing Liens
Schedule 3    Litigation Schedule 4    Guarantors Schedule 5    Environmental
Matters Schedule 6    Existing Letters of Credit Schedule 7    Existing
Investments

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of August 16, 2018, is among Forestar Group
Inc., a Delaware corporation, the Lenders party hereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:

ARTICLE I

DEFINITIONS

1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR Advance” means an Advance consisting of ABR Loans.

“ABR Loan” means a Loan that bears interest at a rate determined by reference to
the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower or any Guarantor (i) acquires all or substantially all of the
assets of another Person or any line of business, business unit or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
or by percentage of voting power) of the Voting Stock of another Person.

“Additional Lender” means a New Lender (approved by the Administrative Agent,
which approval shall not be unreasonably withheld or delayed) or an existing
Lender that elects, upon request by the Borrower, to issue a Commitment or to
increase its existing Commitment, pursuant to Section 2.18.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Notwithstanding anything to the
contrary set forth above, in the event the rate determined pursuant to the
preceding sentence shall be less than zero, then (for the avoidance of doubt)
the Adjusted LIBO Rate shall be deemed to be zero for purposes of this
Agreement.

“Administrative Agent” means JPMorgan, in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder consisting of a group of Loans made at the
same time, and (except as otherwise provided in Section 3.5) at the same Rate
Option, and (in the case of Eurodollar Loans) for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Agent Parties” is defined in Section 14.1(b)

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, in each case as increased or reduced from time to time pursuant to the
terms hereof. As of the Closing Date, the Aggregate Commitment is $380,000,000.

“Aggregate Credit Facility Limit” means $570,000,000.

“Aggregate L/C Limit” means at and for any time of determination, the greater of
(x) the lesser of (i) $100,000,000 and (ii) the Aggregate Commitment at such
time or scheduled to be in effect for such time (after giving effect to the
scheduled termination of the Commitment of any Declining Lender or any Facility
Increase under Section 2.18) and (y) 50% of the Aggregate Commitment at such
time or scheduled to be in effect for such time (after giving effect to the
scheduled termination of the Commitment of any Declining Lender or any Facility
Increase under Section 2.18). The Aggregate L/C Limit is part of, and not in
addition to, the Aggregate Commitment.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (iii) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one-month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.5 hereof, then the
Alternate Base Rate shall be the greater of clauses (i) and (ii) above and shall
be determined without reference to clause (iii) above. For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Alternative Letter of Credit” means any Letter of Credit that is Cash
Collateralized in accordance with Section 4.12.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any Governmental Authority to whose jurisdiction a Loan Party is subject at such
time concerning or relating to bribery or corruption.

“Applicable Base Rate Margin” means, with respect to ABR Loans at any time, the
percentage rate per annum specified as the “Applicable Base Rate Margin” at such
time, as determined pursuant to the Pricing Schedule.

“Applicable Eurodollar Margin” means, with respect to Eurodollar Loans at any
time, the percentage rate per annum specified as the “Applicable Eurodollar
Margin” at such time, as determined pursuant to the Pricing Schedule.

“Applicable Fee Rate” means, at any time, the percentage rate per annum
specified as the “Applicable Fee Rate” at such time, as determined pursuant to
the Pricing Schedule.

“Applicable Law” means, with respect to any Person, all laws and provisions of
constitutions, statutes, rules, regulations, official administrative
pronouncements, and orders of governmental bodies or regulatory agencies
applicable to such Person, including, without limitation, all orders and decrees
of all courts and arbitrators in proceedings or actions to which the Person in
question is a party or by which it is bound.

“Applicable Letter of Credit Rate” means, at any time, (i) with respect to
Standard Letters of Credit, the Applicable Eurodollar Margin with respect to
Eurodollar Loans at such time as determined pursuant to the Pricing Schedule and
(ii) with respect to Alternative Letters of Credit, 0.50%.

“Applicable Rate” means the Applicable Eurodollar Margin, the Applicable Base
Rate Margin or the Applicable Fee Rate, as applicable.

“Application” means, with respect to a Letter of Credit, such form of
application therefor and other documents related thereto (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the reasonable judgment of such Issuing Bank) to the interests of
the Lenders; provided, however, in the event of any conflict between the terms
of any Application and this Agreement, the terms of this Agreement shall
control.

“Arranger” means (i) each institution named as a Joint Lead Arranger, Joint
Bookrunner, Co-Syndication Agent, Co-Arranger or Documentation Agent on the
cover page of this Agreement and (ii) the successors and assigns of the
foregoing.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Assumed Purchase Money Loans” means at any time (a) the outstanding amount of
all loans secured by assets purchased by any Loan Party and assumed or entered
into by such Loan Party within 180 days after the date of purchase, provided
that (i) the amount of any such loan does not exceed the purchase price of the
applicable asset and (ii) such loan may only be secured by a security interest
on such asset and improvements constructed thereon in the normal course of the
Loan Parties’ business and (b) any amendment, modification, extension or
refinancing of such loans, provided that, with respect to the loans as amended,
modified, extended, or refinanced, (A) the aggregate amount thereof shall not
exceed the purchase price of the applicable asset and (B) such loans and
refinancings shall not be secured by any assets of any Loan Party other than
those initially purchased by the applicable Loan Party and improvements
constructed thereon in the normal course of the Loan Parties’ business.

“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.

“Available Commitment” means, at any time, the amount by which (a) the Aggregate
Commitment exceeds (b) the Outstanding Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by the
Borrower or any member of the Controlled Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Book Value” means, with respect to any asset, the net book value thereof as
included in the Borrower’s most recent consolidated financial statements
delivered pursuant to Section 7.1.

“Borrower” means Forestar Group Inc., a Delaware corporation, and its
successors.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base” means at any time the sum (without duplication) of the
following:

(i)    100% of Unrestricted Cash (other than Marketable Securities) in excess of
$25,000,000;

(ii)    70% of the sum of the Book Value of all Single-Family Lots Under
Contract;

(iii)    65% of the sum of the Book Value of all Single-Family Lots Not Under
Contract;

(iv)    60% of the sum of the Book Value of all Land Under Development;

(v)    45% of the sum of the Book Value of all Land Held for Future Development;

(vi)    60% of the sum of the Book Value of all Commercial/Multi-Family Lots
Under Contract; and

(vii)    40% of the sum of the Book Value of all Commercial/Multi-Family Lots
Not Under Contract;

provided that (a) the advance rate for any Single-Family Lots Not Under Contract
that has been a Single-Family Lot Not Under Contract for 18 months or more shall
decrease to 60%; provided that the measurement period for such 18 months shall
not begin prior to the Closing Date, (b) to the extent the sum of the items in
clauses (vi) and (vii) above would exceed 15% of the Borrowing Base, such excess
shall be disregarded in the calculation of the Borrowing Base, (c) no asset that
is not wholly owned by a Loan Party shall be included in the Borrowing Base and
(d) no asset that is subject to any Lien (other than Liens described in clause
(i), (ii), (iii), (iv), (v), (vii), (viii), (x), (xvi), (xx), (xxii) or
(xxvi) of the definition of “Permitted Liens”) shall be included in the
Borrowing Base.

“Borrowing Base Availability” means, as of any date, the lesser of (a)(i) the
Aggregate Commitment minus (ii) the Outstanding Amount on such date and (b)(i)
the Borrowing Base calculated in the Borrowing Base Certificate or Pro Forma
Borrowing Base Certificate most recently delivered hereunder minus (ii) the
Borrowing Base Debt on such date.

“Borrowing Base Certificate” means a certificate duly executed by the chief
executive officer, chief financial officer, controller or chief accounting
officer of the Borrower substantially in the form of Exhibit J.

“Borrowing Base Debt” means, as of any date, the aggregate outstanding principal
amount of Senior Indebtedness, excluding Permitted Nonrecourse Indebtedness and
Permitted Purchase Money Loans.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

-5-



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided, that any lease entered into after the date of
this Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of the date hereof shall be treated as an
operating lease for all purposes under this Agreement.

“Cash Collateralize” means to pledge subject to an exclusive perfected security
interest, and deposit with or deliver to, the Administrative Agent, for the
benefit of one or more of the Issuing Banks or Lenders, as collateral for Letter
of Credit Obligations or obligations of Lenders to fund participations in
respect of Letter of Credit Obligations, cash or deposit account balances, in
each case in amounts and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (a) cash and cash equivalents, as defined under GAAP,
and (b) whether or not constituting cash or cash equivalents as defined under
GAAP, investments referred to in clause (ii) of the definition of “Marketable
Securities” which mature within one year from the date of acquisition thereof.

“Cash Interest Incurred” means, for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
(excluding interest of the Borrower or a Restricted Subsidiary to the Borrower
or a Restricted Subsidiary) paid or payable in cash which is paid or accrued by
the Borrower and its Restricted Subsidiaries during such period, including
(a) the interest portion of all deferred payment obligations and (b) all
commissions, discounts and other fees and charges (excluding premiums) owed with
respect to bankers’ acceptances and letter of credit financings (including,
without limitation, letter of credit fees) and Financial Contracts, in each case
to the extent attributable to such period and paid or payable in cash; provided
that the Cash Interest Incurred of any Restricted Subsidiary that is not a
direct or indirect Wholly-Owned Subsidiary of the Borrower shall only be
included in proportion to the Borrower’s direct or indirect ownership interest
in such Restricted Subsidiary. For purposes of this definition, interest on
Capitalized Leases shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Leases in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 3.2, by any lending office
of such Lender or by such Lender’s or Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental

 

-6-



--------------------------------------------------------------------------------

Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.

“Change in Status” means the occurrence of any of the following events with
respect to a Subsidiary that, immediately prior to such event, is a Guarantor:
(a) all of the assets of such Subsidiary are sold or otherwise disposed of in a
transaction in compliance with the terms of this Agreement; (b) all of the
Capital Stock of such Subsidiary held by the Borrower or any Restricted
Subsidiary is sold or otherwise disposed of (including by merger) to any Person
other than a Borrower or a Restricted Subsidiary in a transaction in compliance
with the terms of this Agreement; or (c) such Subsidiary is designated an
Unrestricted Subsidiary (or merges into an Unrestricted Subsidiary) in
compliance with the terms of this Agreement.

“Change of Control” means the occurrence of any one or more of the following
events:

(i)    any sale, lease, or other transfer (in one transaction or a series of
transactions) of all or substantially all of the consolidated assets of the
Borrower to any Person (other than any Subsidiary of the Borrower or to D.R.
Horton or any of its Subsidiaries), provided that a transaction where the
holders of all classes of Voting Stock of Borrower immediately prior to such
transaction own, directly or indirectly, Voting Stock representing more than 50%
of the voting power of all the Voting Stock of such Person immediately after
such transaction shall not be a Change of Control;

(ii)    a “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act (other than (x) the Borrower or (y) D.R. Horton or any of its
Subsidiaries)) publicly discloses, including, without limitation, by filing a
Schedule 13D or Schedule TO, or the Borrower or any of its Subsidiaries publicly
discloses, including without limitation, by filing any other schedule, form or
report under the Exchange Act (including, without limitation, a Current Report
on Form 8-K), facts indicating that such person or group has become the ultimate
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of Voting
Stock of the Borrower representing 50% or more of the voting power of the Voting
Stock of the Borrower;

(iii)    the stockholders of Borrower approve any plan or proposal for the
liquidation or dissolution of Borrower; provided that a liquidation or
dissolution of Borrower which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (i) above shall not
constitute a Change of Control; or

(iv)    D.R. Horton and its Subsidiaries cease to collectively own, directly or
indirectly, Voting Stock of the Borrower representing at least 25% of the voting
power of all Voting Stock of the Borrower.

“Closing Date” means August 16, 2018, the Business Day on which the conditions
set forth in Section 5.1 were satisfied or waived.

 

-7-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commercial/Multi-Family Lots Not Under Contract” means parcels of land wholly
owned by any Loan Party which are zoned for the construction of commercial units
or multi-family units for rent, and which do not constitute
Commercial/Multi-Family Lots Under Contract.

“Commercial/Multi-Family Lots Under Contract” means parcels of land wholly owned
by any Loan Party which are zoned for the construction of commercial units or
multi-family units for rent, and with respect to which the applicable Loan Party
has entered into a bona fide contract of sale (i) with D.R. Horton or any of its
Subsidiaries (other than the Borrower or any of its Subsidiaries), in the
ordinary course of business and upon terms no less favorable to such Loan Party
than such Loan Party would obtain in a comparable arms’-length transaction or
(ii) with any other Person that is not an Affiliate of the Borrower, in a form
customarily employed by the Loan Parties, with a Person who is not a Subsidiary
or Affiliate of the Borrower.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit, in an aggregate amount not exceeding
the amount set forth in Schedule 1 for such Lender or as set forth in any
Assignment and Assumption that has become effective pursuant to
Section 13.2(b)(iv) or in any Commitment and Acceptance that has become
effective pursuant to Section 2.18, as such amount may be decreased from time to
time pursuant to the terms hereof. The Commitment of each Lender as of the
Closing Date is set forth on Schedule 1.

“Commitment and Acceptance” is defined in Section 2.18(b).

“Communications” is defined in Section 14.1(b).

“Compliance Certificate” means a Compliance Certificate, in substantially the
form of Exhibit I, required to be delivered pursuant to Section 7.1.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP. For the avoidance of
doubt, “Consolidated Net Income” shall not include the net income of
Unrestricted Subsidiaries.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Restricted Subsidiaries calculated on a consolidated
basis as of such time in accordance with GAAP. For the avoidance of doubt,
“Consolidated Net Worth” shall not include changes to the stockholders’ equity
after June 30, 2018 attributable to Unrestricted Subsidiaries.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

-8-



--------------------------------------------------------------------------------

“Declining Lender” means a Lender that has declined to extend the Termination
Date of its Commitment pursuant to an Extension Request.

“Declining Lender’s Termination Date” means, with respect to a Declining Lender,
the Termination Date applicable to the Loans held by such Declining Lender.

“Default” means an event described in Article VIII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Loan Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Loan Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Loan Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Loan Party’s receipt of such certification
in form and substance satisfactory to it and the Administrative Agent, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Disqualified Equity Interests” means any equity interest that, by its terms (or
by the terms of any security or other equity interests into which it is
convertible or for which it is exchangeable at the election of the holder
thereof), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are

 

-9-



--------------------------------------------------------------------------------

accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof, in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness prior to
the date that is ninety-one (91) days after the latest Termination Date with
respect to any Commitments hereunder at the time such Disqualified Equity
Interests are issued; provided that if such equity interests are issued pursuant
to a plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such equity interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or the Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway or any other member state of the European
Economic Area.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any of (i) a Lender or an Affiliate of a Lender;
(ii) a commercial bank organized under the laws of the United States, or any
State thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of any such country, and having (x) total assets in
excess of $1,000,000,000 (or an equivalent amount in any other currency) and
(y) a combined capital and surplus of at least $250,000,000 (or an equivalent
amount in any other currency); provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (iv) a life insurance company organized
under the laws of any State of the United States, or organized under the laws of
any country and licensed as a life insurer by any State within the United States
and having admitted assets of at least $1,000,000,000 (or an equivalent amount
in any other currency); or (v) a nationally or internationally recognized
investment banking company or other financial institution in the business of
making, investing in or purchasing loans, or an Affiliate thereof organized
under the laws of any State of the United States or any other country which is a
member of OECD, and licensed or qualified to conduct such business under the
laws of any such State and having (1) total assets of at least $1,000,000,000
(or an equivalent amount in any other currency) and (2) a net worth of at least
$250,000,000 (or an equivalent amount in any other currency). Notwithstanding
the foregoing, (a) in no event shall a Defaulting Lender be deemed to be an
Eligible Assignee, and (b) “Eligible Assignee” shall not include Borrower or any
of Borrower’s Affiliates.

“Environment” means ambient air, indoor air and any workplace, surface water,
groundwater, drinking water, soil, land surface and subsurface strata, and
natural resources such as wetlands, flora and fauna.

 

-10-



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
permit or license conditions, ordinances, judgments, orders, decrees and other
applicable requirements of law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the Environment, to
the Release or threatened Release of Regulated Substances or, to human health
and safety with regard to exposure to Regulated Substances.

“Environmental Liability” means any liability, obligation, loss, claim, damage,
action, order or cost, contingent or otherwise, of the Borrower and its
Subsidiaries, resulting from or based upon (a) any actual or alleged violation
of Environmental Law, (b) exposure to any Regulated Substances, (c) the Release
or threatened Release of any Regulated Substances or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing items (a) through (c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance consisting of Eurodollar Loans. Unless
context indicates otherwise, Eurodollar Advance shall refer to the Advance of
the same Type made at the same time on a given Borrowing Date, as to which a
single Interest Period is in effect.

“Eurodollar Loan” means a Loan which bears interest by reference to the Adjusted
LIBO Rate.

“Evergreen Letter of Credit” is defined in Section 4.4(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, respect to the Administrative Agent, any Lender, any
Issuing Bank, or any other recipient of any payment made by or on account of any
obligation of any Loan Party under any Loan Document, (a) any Taxes imposed on
or measured by such recipient’s net income (however denominated), franchise
Taxes (imposed in lieu of net income Taxes), and branch profits Taxes, in each
case, imposed as a result of such recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office, located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or imposed by any jurisdiction as a result of any other
connection between the recipient and such jurisdiction (other than a connection
resulting from such recipient negotiating, executing, delivering, becoming a
party to or performing its obligations or receiving a payment under, receiving
or perfecting a security interest under, engaging in any other transaction
pursuant to or enforcing, any Loan Document), (b) in the case of a Lender (other
than an assignee pursuant to an assignment request by the Borrower under
Section 2.20(b)), any U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect immediately prior to the date on
which such Lender becomes a party to this Agreement (or designates a new lending
office), except in each case to the extent that, pursuant to Section 3.7,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it designated a new lending office, (c) any withholding Taxes
attributable to such recipient’s failure to comply with Section 3.7(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

-11-



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued and outstanding
immediately prior to the Closing Date and set forth on Schedule 6.

“Exposure” means, at any time with respect to any Lender, the sum of (a) its
outstanding Loans and (b) its Letter of Credit Exposure.

“Extended Maturity Date” is defined in Section 2.17.

“Extending Lenders” is defined in Section 2.17.

“Extension Date” is defined in Section 2.17.

“Extension Request” is defined in Section 2.17.

“Facility Increase” is defined in Section 2.18(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) (or any amended or successor version
described above), and any intergovernmental agreements (and any related laws,
regulations or official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” means that certain fee letter agreement dated July 14, 2018 between
the Borrower and JPMorgan.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
but excluding in each case any accelerated share repurchase contract or similar
instrument, in each case which does not represent a liability on the Borrower’s
balance sheet under GAAP, with respect to a repurchase by the Borrower of its
common stock that is permitted under this Agreement.

“Finished Lots” means parcels of land wholly owned by any Loan Party which
(i) are duly recorded and platted for the construction of single family units,
(ii) the development/site improvements with respect to which are complete and
are suitable for construction and (iii) with respect to which all requisite
zoning requirements and land use requirements have been satisfied, and requisite
approvals have been obtained from all applicable Governmental Authorities other
than approvals which are simply ministerial and non-discretionary in nature and
otherwise not material.

 

-12-



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board which (a) with respect to the covenants
contained in Section 7.27 (and, to the extent used in or relating to such
covenants, any defined terms) are in effect on the date hereof, unless amended
pursuant to Section 1.3, and (b) for all other purposes hereunder, are
applicable from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local
or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Guarantors” means any Subsidiary of the Borrower that has executed the Guaranty
Agreement and has not been released therefrom in accordance therewith.

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Lenders, as such guaranty agreement may be amended or
modified (including, without limitation, by delivery of a Supplemental Guaranty)
and in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that is not a
Material Subsidiary.

“Increase Date” is defined in Section 2.18(c).

“Indebtedness” means (without duplication), for any Person, the sum of the
following: (a) all liabilities, obligations, and indebtedness of such Person for
money borrowed; (b) all liabilities, obligations, and indebtedness of such
Person which are evidenced by bonds, notes, debentures, or other similar
instruments, or by Capitalized Leases; (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services (but excluding
accrued expenses and trade accounts payable arising in the ordinary course of
business and any obligation to pay a contingent purchase price as long as such
obligation remains contingent or is paid within 10 days after it becomes due and
payable); (d) the face amount of all drawn letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn and unpaid thereunder; (e) all Disqualified Equity Interests;
(f) all net obligations under all Financial Contracts determined in accordance
with GAAP; and (g) all obligations of the type referred to in clauses
(a) through (f) preceding of other Persons that are either (i) guaranteed in any
manner by such Person or (ii) secured by any Lien on any property or asset of
such Person (but only to the extent of the value of such property or asset if
such obligations have not been assumed by such Person). In no event shall
Indebtedness include Indebtedness owed by one Loan Party to another Loan Party.

 

-13-



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” is defined in Section 10.6(b).

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
week or one, two, three or six months (or, subject to approval by all Lenders,
twelve months), in each case commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one week, one, two, three, six or
twelve months thereafter, as applicable, provided, however, that if there is no
such numerically corresponding day in such next week or next, second, third,
sixth or twelfth succeeding month, as applicable, such Interest Period shall end
on the last Business Day of such next week or next, second, third, sixth or
twelfth succeeding month, as applicable. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” means all Single-Family Lots Under Contract, Single-Family Lots Not
Under Contract, Land Under Development, Land Held for Future Development,
Commercial/Multi-Family Lots Under Contract, and Commercial/Multi-Family Lots
Not Under Contract and all real and personal property, improvements, and
fixtures wholly-owned by a Loan Party related thereto (but excluding any of the
foregoing that is not owned by a Loan Party but is under a purchase option in
favor of a Loan Party).

“Investment” by a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) to another Person
or contribution of capital by such Person to another Person; the acquisition by
such Person of stocks, bonds, mutual funds, partnership interests, notes,
debentures or other securities of another Person; any deposit accounts and
certificate of deposit acquired by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts of another
Person acquired by such Person.

“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or
(ii) Baa3 or higher by Moody’s.

“IRS” means the Internal Revenue Service.

“Issuance Date” means the date on which a Letter of Credit is issued, amended or
extended (as applicable).

 

-14-



--------------------------------------------------------------------------------

“Issuing Bank” means each Lender (or its applicable Affiliate) in its capacity
as an issuer of one or more Letters of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Land Held for Future Development” means parcels of land wholly owned by any
Loan Party which are, as of the date of determination, held for future
development or disposition, and with respect to which requisite zoning
requirements and land use requirements have been satisfied, and requisite
approvals have been obtained from all applicable Governmental Authorities (other
than approvals which are simply ministerial and non-discretionary in nature), in
order to develop the parcel as a residential housing project and construct
single family dwellings, whether attached or detached, thereon.

“Land Under Development” means parcels of land wholly owned by any Loan Party
which are zoned for the construction of single family dwelling units, whether
attached or detached, and upon which the construction of site improvements has
commenced and is proceeding.

“L/C Limit” means, with respect to any Issuing Bank at any time, an amount equal
to seventy-five percent (75%) of its Commitment (or the Commitment of the Lender
that is the Affiliate of such Issuing Bank) at such time, or such higher or
lower amount as may be agreed by such Issuing Bank at the request of the
Borrower. Such Issuing Bank shall notify the Administrative Agent of any such
change in such Issuing Bank’s L/C Limit.

“Lender” means the lending institutions identified on Schedule 1 hereto and,
from and after the effective date of their respective Commitments and
Acceptances, any New Lenders, and the respective successors and assigns of any
of the foregoing.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.

“Letter of Credit” means any standby letter of credit issued by an Issuing Bank
for the account of the Borrower or another Loan Party in accordance with Article
IV. Each Letter of Credit shall be either a Standard Letter of Credit or an
Alternative Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the latest Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Exposure” means, with respect to a Lender, the Ratable Share
of such Lender of all outstanding Letter of Credit Obligations.

“Letter of Credit Fee” means, for any period, a fee, payable with respect to
each Letter of Credit issued by an Issuing Bank outstanding in such period, in
an amount per annum equal to the product of (i) the daily average Applicable
Letter of Credit Rate during such period and (ii) the daily average undrawn face
amount of such Letter of Credit, computed on the basis of the actual number of
days such Letter of Credit is outstanding in such period. If any Letter of
Credit is an Alternative Letter of Credit for any portion of such period, the
Applicable Letter of Credit Rate for such Alternative Letter of Credit shall
apply for the portion of such period during which such Letter of Credit is an
Alternative Letter of Credit.

 

-15-



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means at any time the sum of (i) the aggregate
undrawn face amount of all outstanding Letters of Credit, and (ii) the aggregate
amount paid by an Issuing Bank on any Letters of Credit to the extent (if any)
not reimbursed by the Borrower or the Lenders under Section 4.6.

“Leverage Ratio” means at any time the ratio of (a) Total Net Indebtedness to
(b) the sum of (i) Total Net Indebtedness and (ii) Tangible Net Worth.

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any lien (statutory or other), mortgage, security interest, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Liquidity” means, at any time, the sum of (a) all Unrestricted Cash held by the
Borrower and its Restricted Subsidiaries and (b) the Borrowing Base
Availability.

“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, the Fee Letter, the Guaranty Agreements,
any Notes issued pursuant to Section 2.11 and any other amendments of and
joinders to this Agreement and the other Loan Documents.

“Loan Parties” means the Borrower and the Guarantors.

“Marketable Securities” means (i) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or any agency or instrumentality thereof, (ii) dollar-denominated
time and demand deposits and certificates of deposit with maturities of two
years or less from the date of acquisition and overnight bank deposits of any
commercial bank having total Tier 1 capital as most recently reported by
Bloomberg L.P. of at least $500,000,000 or long-term debt or deposit ratings of
A- by S&P or A3 by Moody’s, (iii) repurchase obligations of any bank satisfying
the requirements of clause (ii) of this definition, (iv) commercial paper and
variable or fixed rate notes of a domestic issuer rated at least A-2 or better
by S&P or P-2 or better by Moody’s and in either case

 

-16-



--------------------------------------------------------------------------------

maturing within two years after the date of acquisition, (v) securities with
maturities of two years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state, commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least A- by
S&P or A3 by Moody’s, (vi) securities with maturities of two years or less from
the date of acquisition issued or fully guaranteed by any member country of the
OECD that are rated at least A- by S&P or A3 by Moody’s, (vii) securities with
maturities of two years or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (ii) of this definition, (viii) shares of “money market funds” that
comply with the criteria set forth in Rule 2a-7 of the Investment Company Act of
1940, as amended, (ix) debt instruments of a U.S. issuer (other than the
Borrower or any of its Affiliates) maturing no more than one year after the date
of acquisition and, at the time of acquisition, having a rating of A or better
from S&P or Moody’s, or (x) debt instruments of a U.S. issuer (other than the
Borrower or any of its Affiliates) maturing no more than two years after the
date of acquisition thereof and, at the time of acquisition, having a rating of
at least A or the equivalent from any two of S&P, Moody’s and Fitch Ratings Inc.
(or, if only one of the foregoing rating service shall be rating such
obligations, then from such rating service and one other nationally recognized
rating service acceptable to Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Loan Parties taken
as a whole, (ii) the ability of the Loan Parties taken as a whole to perform
their material obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Debt Capital Markets Issuance” means any issuance of debt securities
of any Loan Party in a public offering registered with the SEC or in an offering
pursuant to Rule 144A under the Securities Act for which for the Loan Parties
receive net cash proceeds in excess of $50,000,000.

“Material Indebtedness” is defined in Section 8.4.

“Material Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Borrower (a) contributing (together with the gross revenues of
its Restricted Subsidiaries), as of the end of the most recently ended
four-fiscal quarter period then ended for which financial statements have been
delivered, more than 2.0% of the total gross revenues of the Borrower and its
Restricted Subsidiaries on a consolidated basis for such period, (b) holding
(together with the assets of its Restricted Subsidiaries), as of the end of the
most recently ended four-fiscal quarter period then ended for which financial
statements have been delivered, more than 2.0% of the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis as of such
date, or (c) designated in writing by the Borrower to the Administrative Agent
as a Material Subsidiary; provided that, if all Immaterial Subsidiaries
(i) contribute (together with the gross revenues of their respective
Subsidiaries), in the aggregate, more than 5% of the total gross revenues of the
Borrower and its Restricted Subsidiaries on a consolidated basis, or (ii) hold
(together with the assets of their respective Restricted Subsidiaries), in the
aggregate, more than 5% of the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, in each case for, or as of the end of, any
four-fiscal quarter period for which financial statements have been delivered,
then, in either case, within ten (10) Business Days of the date such financial
statements were required to be delivered hereunder, the Borrower shall designate
in writing to the Administrative Agent one or more of such Immaterial
Subsidiaries as Material Subsidiaries such that, following such written
designation, neither of the conditions

 

-17-



--------------------------------------------------------------------------------

set forth in clause (i) or (ii) above is thereafter met; provided, further, that
any Restricted Subsidiary that previously constituted or was designated as a
Material Subsidiary in accordance with the above provisions of this definition
may be subsequently designated, in writing by the Borrower to the Administrative
Agent, as an Immaterial Subsidiary so long as neither clause (a) or (b) above is
applicable to such Restricted Subsidiary and the requirements of the first
proviso above are satisfied.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Borrower or any member of the Controlled Group makes or is obligated to make
contributions, or during the preceding six plan years, has made or been
obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

“New Lender” means an Additional Lender that (x) immediately prior to its
assumption of a Commitment of a Lender pursuant to Section 2.20 or its issuance
of a Commitment pursuant to Section 2.18, was not a Lender hereunder and (y) is
an Eligible Assignee.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means at any time a Lender that is not a Defaulting
Lender at such time.

“Nonextension Notice Date” is defined in Section 4.4(d).

“Non-Loan Parties” means Subsidiaries of the Borrower, excluding the Guarantors.

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

“Notice” is defined in Section 14.1(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the Letter of Credit Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent or any indemnified
party arising under the Loan Documents.

“OECD” means the Organisation for Economic Co-Operation and Development.

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, property, excise or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

“Outstanding Amount” means as of any date, the aggregate principal amount of
Loans outstanding after giving effect to any Advances, repayments and
prepayments on such date plus the amount of Letter of Credit Obligations
outstanding on such date after giving effect to any issuance or reimbursements
made on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” is defined in Section 13.1.1.

“Participant Register” is defined in Section 13.1.2.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged in one or more lines of business permitted pursuant
to Section 7.9, in respect of which the majority of shareholders (or other
equity interest holders), the board of directors or other governing body thereof
approves such Acquisition, provided that, immediately before and after giving
effect to such Acquisition, no Default has occurred and is continuing.

“Permitted Liens” means

(i)    Liens for Taxes that are not yet due and payable or due but not yet
delinquent and pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, pensions or
other social security programs;

 

-19-



--------------------------------------------------------------------------------

(ii)    statutory Liens, other Liens imposed by law (even if pursuant to
additional notices or filings authorized by statute) and Liens of mechanics,
materialmen, repairmen, workmen, warehousemen, carriers, landlords and
contractors, provided that the Liens permitted by this subsection (ii) have not
been filed or, if such Liens have been filed, either (A) a stay of enforcement
thereof has been obtained within 60 days, (B) such Liens have been satisfied of
record within 60 days after the date of filing thereof or (C) such Liens are
being contested in good faith by appropriate proceedings and adequate reserves
have been established therefor in accordance with GAAP;

(iii)    Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, performance bonds
(including construction bonds), development obligations, progress payments,
government contracts, utility services, developer’s or other obligations to make
on-site or off-site improvements and other obligations of like nature, in each
case incurred in the ordinary course of business of the Loan Parties;

(iv)    encumbrances consisting of zoning restrictions, easements, rights of
way, matters of plat, minor defects or irregularities in title, assessment
district or similar Liens in connection with municipal financing or community
development bonds or other restrictions, charges or encumbrances on the use of
real property, none of which materially impairs the use of such property or the
value thereof, and none of which is violated in any material respect by existing
or proposed structures or land use;

(v)    Liens, if any, in favor of the Administrative Agent for the benefit of
(i) one or more Issuing Banks as contemplated by this Agreement or (ii) the
Lenders;

(vi)    Liens on cash, Cash Equivalents or Marketable Securities in favor of any
bank or financial institution (including as agent) as security for the
obligations of any Restricted Subsidiary under letters of credit not issued
under this Agreement in an aggregate face amount not exceeding $50,000,000 at
any time outstanding; provided that (A) no such letter of credit was issued by a
Lender and (B) each such letter of credit was issued in the ordinary course of
business;

(vii)    Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including under any credit card, purchasing card or similar program, but
not securing Indebtedness;

(viii)    Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;

(ix)    any Lien existing on the date of this Agreement and described on
Schedule 2 hereto and any Lien securing a refinancing of the Indebtedness
secured by a Lien described on Schedule 2, provided that the principal amount
secured thereby is not hereafter increased and no additional assets (except for
improvements constructed on such assets in the normal course of the Borrower’s
business) become subject to such Lien unless such change would be permitted
under other provisions hereof;

 

-20-



--------------------------------------------------------------------------------

(x)    the following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as the property subject to any such Liens is not yet subject to foreclosure or
sale or as to which levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:

(1)    claims or Liens for Taxes due and payable; provided that the Loan Parties
maintain such reserves and other appropriate provisions as shall be required by
GAAP and pay all such Taxes forthwith upon the commencement of proceedings to
foreclose any such Lien;

(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; or

(3)    Liens arising pursuant to vexatious, frivolous or meritless claims,
suits, actions or filings, or other similar bad faith actions, taken by a Person
not an Affiliate of the Borrower;

(xi)    purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;

(xii)    Liens securing (A) Permitted Purchase Money Loans and Permitted
Nonrecourse Indebtedness described in the definitions of such terms and
(B) other Indebtedness in an aggregate principal amount outstanding not to
exceed the greater of $50,000,000 and 10% of Tangible Net Worth at the time of
any incurrence of such Indebtedness under this subclause (B);

(xiii)    Liens securing additional Senior Indebtedness; provided such Liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders and subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(xiv)    Liens on assets of Non-Loan Parties;

(xv)    Liens on Investments in Non-Loan Parties;

(xvi)    Liens securing return obligations in respect of earnest money deposits
relating to lot sales in the ordinary course of business;

(xvii)    Liens of a Loan Party which existed prior to such entity becoming a
Loan Party (and were not incurred in anticipation of becoming a Loan Party);

(xviii)    Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of becoming a Loan
Party);

 

-21-



--------------------------------------------------------------------------------

(xix)    judgment Liens that would not constitute a Default under Section 8.8;

(xx)     Liens securing payments required to be made by Loan Parties with
respect to community development district bonds or similar bonds issued by any
Governmental Authority to accomplish similar purposes and Liens incurred in
connection with pollution control, industrial revenue, water, sewage or other
public improvement bonds or similar bonds in each case incurred in the ordinary
course of business of the Loan Parties;

(xxi)     Liens on the assets and properties of joint ventures or limited
partnerships that are not wholly-owned Subsidiaries of the Loan Parties;

(xxii)     Liens securing the Borrower’s and/or its Subsidiaries’ obligations
(not constituting Indebtedness) to third parties, in connection with (A) joint
development agreements with such third parties, to perform and/or pay for or
reimburse the costs of construction and/or development related to or benefiting
the Borrower’s or its Subsidiaries’ property and property belonging to such
third parties, (B) Profit and Participation Agreements, and (C) any option or
right of first refusal to purchase real property or marketing deed of trust
granted to the master developer or the seller of real property that arises as a
result of the non-use or non-development of such real property by such Loan
Party or relates to the coordinated marketing and promotion by the master
developer, in each case incurred in the ordinary course of business of the Loan
Parties;

(xxiii)     Liens on any office building owned by any Loan Party;

(xxiv)     Liens on any clubhouse located in any development of a Loan Party;

(xxv)     Liens on Inventory securing Indebtedness in favor of a seller of such
Inventory; provided that such Liens attach to such Inventory substantially
contemporaneously with the acquisition thereof;

(xxvi)    leases or subleases granted to others not materially interfering with
the ordinary business of the Borrower and its Subsidiaries taken as whole;

(xxvii)    Liens constituting the pledge or deposit of cash or other Property in
conjunction with obtaining surety, performance, completion or payment bonds and
letters of credit or other similar instruments or providing earnest money
obligations, escrows or similar purpose undertakings or indemnifications in the
ordinary course of business of the Borrower and its Subsidiaries;

(xxviii)    Liens securing Indebtedness incurred to refinance any Indebtedness
secured by a Lien referred to in clause (ix), (xi), (xii)(B), (xvii) or
(xviii) of this definition; provided that (x) the amount of Indebtedness secured
thereby is not increased and the Liens do not attach to any additional assets
and (y) any such refinancing Indebtedness in respect of secured Indebtedness
incurred under clause (xii)(B) shall be deemed to utilize the basket contained
in clause (xii)(B), but such secured refinancing Indebtedness shall be permitted
even if such Indebtedness is incurred at a time when such Indebtedness would not
otherwise be permitted to be incurred under such clause (as a result of
fluctuation in Tangible Net Worth since the time of incurrence of the secured
Indebtedness being refinanced); and

 

-22-



--------------------------------------------------------------------------------

(xxix)    Liens securing obligations (other than Indebtedness for borrowed
money) in an aggregate amount outstanding not to exceed the greater of
$10,000,000 and 1.5% of Tangible Net Worth at the time of any incurrence of
Indebtedness or obligations under this subclause (xxix).

“Permitted Nonrecourse Indebtedness” means, with respect to any Person,
Indebtedness of such Person for which (i) (a) with respect to Indebtedness
related to the acquisition of Property, the sole legal recourse for collection
of principal and interest on such Indebtedness is against the specific Property
identified in the instruments evidencing or securing such Indebtedness (and/or
any accessions thereto and proceeds thereof) and such Property was acquired with
the proceeds of such Indebtedness or such Indebtedness was incurred within 180
days after the acquisition of such Property or (b) with respect to Indebtedness
related to constructing improvements on Property, the sole legal recourse for
collection of principal and interest on such Indebtedness is against the
specific Property and/or the improvements being financed and identified in the
instruments evidencing or securing such Indebtedness (and/or any accessions
thereto and proceeds thereof) and such improvements were financed with the
proceeds of such Indebtedness or such Indebtedness was incurred within 180 days
after the construction of such improvements has commenced and (c) with respect
to any amendment, modification, extension or refinancing of any Indebtedness
referred to in clause (a) or (b) above, the sole recourse is to the Property
referred to in such clause and no other Property and (ii) no other assets of
such Person may be realized upon in collection of principal or interest on such
Indebtedness; provided that the aggregate outstanding principal amount of
Permitted Nonrecourse Indebtedness shall not exceed at the time of any
incurrence thereof an amount equal to the greater of (x) 10% of Tangible Net
Worth of the Loan Parties at such time and (y) $50,000,000. Indebtedness which
is otherwise Permitted Nonrecourse Indebtedness will not lose its character as
Permitted Nonrecourse Indebtedness because there is recourse to the borrower,
any guarantor or any other Person for (a) environmental or tax warranties and
indemnities and such other representations, warranties, covenants and
indemnities as are customarily required in such transactions, or (b) indemnities
for and liabilities arising from fraud, misrepresentation, misapplication or
non-payment of rents, profits, insurance and condemnation proceeds and other
sums actually received by the borrower from secured assets to be paid to the
lender, waste and mechanics’ Liens.

“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Platform” is defined in Section 14.1(b).

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest most recently published in the Money
Rates section of The Wall Street Journal from time to time as the Prime Rate in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in

 

-23-



--------------------------------------------------------------------------------

Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Profit and Participation Agreement” means an agreement, secured by a deed of
trust, mortgage or other Lien against a property or asset, with respect to which
the purchaser of such property or asset agrees to pay the seller of such
property or asset a profit, price, premium participation or other similar amount
in respect of such property or asset.

“Pro Forma Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit J and delivered in connection with a Material Debt Capital
Markets Issuance pursuant to Section 7.1(viii), the components of which shall be
updated as of the end of the most recently-ended fiscal month for which
financial statements (including the relevant financial information) are
internally available, other than Unrestricted Cash, which shall be adjusted to
reflect the net cash proceeds of such Material Debt Capital Markets Issuance and
the use of proceeds thereof.

“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Payment Date” is defined in Section 4.7(a).

“Ratable Share” means, with respect to any Lender on any date, (i) the ratio of
(a) the amount of such Lender’s Commitment to (b) the aggregate amount of all
Commitments, or (ii) if the Commitments have been terminated, the ratio of
(a) the amount of such Lender’s Exposure to (b) the aggregate Exposures of all
Lenders.

“Rate Option” means the Alternate Base Rate or the Adjusted LIBO Rate.

“Rate Option Notice” is defined in Section 2.2.4.

“Register” is defined in Section 13.2(c).

“Regulated Substances” means any pollutant or contaminant, waste, material,
compound, chemical or substance regulated under Environmental Laws, including
without limitation, petroleum or petroleum-derived products, asbestos containing
material, toxic mold, radon gas or off-specification drywall or wallboard.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

-24-



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting, leaching or migrating
of Regulated Substances into or through the Environment, or into, from or
through any structure.

“Removal Effective Date” is defined in Section 11.6(b).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
or the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.

“Required Lenders” means (a) on any date of determination prior to termination
of the Aggregate Commitment, those Lenders (other than Defaulting Lenders)
holding more than fifty percent (50%) of the Aggregate Commitment (excluding the
Commitments of any Defaulting Lenders), and (b) on any date of determination
occurring after the termination of the Aggregate Commitment, those Lenders
(other than Defaulting Lenders) holding more than fifty percent (50%) of the
outstanding principal amount of all Loans and the Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of any Defaulting Lenders).

“Resignation Effective Date” is defined in Section 11.6(a).

“Restricted Payment” means, with respect to any Person, any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or any payment on account of, including any sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Person or any of its Subsidiaries, or any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Person or any of its Subsidiaries.

“Restricted Subsidiaries” means, as of any date, the Subsidiaries of the
Borrower which are not Unrestricted Subsidiaries.

“Revolving Credit Facility” means the extensions of credit hereunder pursuant to
the Commitments.

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

-25-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the Closing Date, Cuba, Iran,
North Korea, Syria and the Crimean region of the Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Purchase Money Loans” means at any time (a) outstanding purchase money
loans made to a Loan Party by the seller of improved or unimproved real estate
in a single transaction or separate transactions for the exclusive purpose of
acquiring such real estate for development and secured by a mortgage Lien on
such real estate or (b) any amendment, modification, extension or refinancing of
such loans; provided that with respect to the loans, as amended, modified,
extended, or refinanced (i) the aggregate amount thereof shall not exceed the
purchase price of the applicable asset, and (ii) such loans and refinancings
shall not be secured by any assets of any Loan Party other than those initially
purchased by the applicable Loan Party and improvements constructed thereon in
the normal course of the Loan Parties’ homebuilding business.

“Senior Executive” means the Executive Chairman of the Board, President, Chief
Executive Officer, Executive Vice President, Chief Financial Officer, Chief
Accounting Officer or General Counsel of any Loan Party.

“Senior Indebtedness” means at any time, on a consolidated basis for the
Borrower and its Restricted Subsidiaries, Total Indebtedness, less Subordinated
Indebtedness.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group and no other employer.

“Single-Family Lots Not Under Contract” means Finished Lots which are not
Single-Family Lots Under Contract.

“Single-Family Lots Under Contract” means Finished Lots with respect to which
the applicable Loan Party has entered into a bona fide contract of sale (i) with
D.R. Horton or any of its Subsidiaries (other than the Borrower or any of its
Subsidiaries) in the ordinary course of business and upon terms no less
favorable to such Loan Party than such Loan Party would obtain in a comparable
arms’-length transaction or (ii) with any other Person that is not an Affiliate
of the Borrower, in a form customarily employed by the Loan Parties with a
Person who is not a Subsidiary or Affiliate of the Borrower.

 

-26-



--------------------------------------------------------------------------------

“Standard Letter of Credit” means any Letter of Credit that is not an
Alternative Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of a Loan Party that is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.

“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the period of four consecutive fiscal quarters ending with the
fiscal quarter in which such determination is made.

“Successor Borrower” is defined in Section 7.10.

“Successor Guarantor” is defined in Section 7.10.

“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.

“Tangible Net Worth” means at any time (i) Consolidated Net Worth less
(ii) intangible assets (as determined in accordance with GAAP) of the Borrower
and its Restricted Subsidiaries, but excluding any non-cash gain or loss of the
Borrower and its Restricted Subsidiaries after June 30, 2018 resulting from any
mark-to-market adjustments made directly to the net worth of the Borrower and
its Restricted Subsidiaries on a consolidated basis as a result of fluctuations
in the value of financial instruments owned by the Borrower and its Restricted
Subsidiaries as mandated under SFAS 133.

 

-27-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means August 16, 2021 or any later date as may have been
specified as a Termination Date in accordance with Section 2.17 (with respect
only to the Commitment of any Lender (including in its capacity as an Issuing
Bank, as applicable) that elected to participate in the extension to such later
date) or any earlier date on which the Aggregate Commitment is reduced to zero
or otherwise terminated pursuant to the terms hereof.

“Total Indebtedness” means at any time all Indebtedness of the Borrower and its
Restricted Subsidiaries on a consolidated basis. For the avoidance of doubt,
“Total Indebtedness” shall not include Indebtedness of Unrestricted
Subsidiaries.

“Total Net Indebtedness” means (i) Total Indebtedness (excluding Alternative
Letters of Credit and outstanding letters of credit or similar arrangements not
issued under this Credit Agreement to the extent collateralized by cash,
Marketable Securities and/or Cash Equivalents) less (ii) Unrestricted Cash
(other than Unrestricted Cash used to collateralize Alternative Letters of
Credit) in excess of $25,000,000.

“Transferee” is defined in Section 13.3.

“Type” means, with respect to any Advance, its nature as an ABR Advance or
Eurodollar Advance.

“Undrawn Fee” is defined in Section 2.4(a).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using the
Plan’s current actuarial assumptions for ongoing funding purposes.

“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash” means cash, Cash Equivalents and Marketable Securities of
the Borrower and its Restricted Subsidiaries that are free and clear of all
Liens (other than Permitted Liens of the type described in clause (v), (vii) or
(viii) of the definition of “Permitted Liens”) and not subject to any
restrictions on the use thereof to pay Indebtedness and other obligations of the
applicable Person.

“Unrestricted Subsidiary” means (a) each of the Subsidiaries listed as an
Unrestricted Subsidiary in Part 2 of Schedule 4 hereto and (b) any other
Subsidiary hereafter designated by the Borrower as an Unrestricted Subsidiary
pursuant to Section 7.20, in each case, unless and until redesignated as a
Restricted Subsidiary pursuant to the terms of Section 7.20.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.7(g)(ii)(B)(iii).

 

-28-



--------------------------------------------------------------------------------

“Voting Stock” of any specified “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) as of any date means the Capital Stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares) is owned by
such Person directly and/or through other Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Other Interpretative Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i)    The words “herein”, “hereunder”, “hereto” and “hereof” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

(ii)    Unless otherwise specified herein, “Article”, “Section”, “Exhibit” and
“Schedule” references are to this Agreement.

(iii)    The term “including” is by way of example and not limitation.

(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d)    Any references to the “date of this Agreement”, the “date hereof” or
“even date herewith” shall refer to the Closing Date.

1.3.    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, except as otherwise
specifically prescribed herein. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (y)
Borrower shall provide to Administrative Agent and Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

-29-



--------------------------------------------------------------------------------

1.4.    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements, and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements, and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting such
Applicable Law.

1.5.    Time References. Unless otherwise specified in the Loan Documents time
references are to Eastern Standard Time or Eastern Daylight Time (as
applicable).

1.6.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE CREDITS

2.1.    The Credit Facility.

2.1.1.    Revolving Credit Facility.

(a)    Each Lender severally agrees, upon the terms and subject to the
conditions herein set forth, to make Loans to the Borrower from time to time in
an aggregate principal amount at any one time outstanding which, when added to
such Lender’s Ratable Share of the Letter of Credit Obligations then
outstanding, and after giving effect to the proposed Loan and application of the
proceeds thereof to the repayment of any outstanding Obligations, (A) does not
exceed the amount of such Lender’s Commitment and (B) does not cause the
Borrowing Base Availability to become less than zero. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.

(b)    Subject to the terms hereof, the Revolving Credit Facility is available
from the Closing Date to the Termination Date. The Commitments under the
Revolving Credit Facility (or the applicable portion of the Commitments
thereunder) will expire on the Termination Date therefor.

(c)    Notwithstanding Section 2.10(b) hereof, with respect to the Revolving
Credit Facility or portion thereof, (1) any outstanding Loans thereunder and all
other unpaid Obligations thereunder shall be paid in full by the Borrower on the
Termination Date therefor (except to the extent that, pursuant to Article IV,
Letters of Credit are permitted to have an expiration date later than such
Termination Date); and (2) all outstanding Loans thereunder held by, and all
other unpaid Obligations thereunder payable to, a Declining Lender thereunder
shall be paid in full by the Borrower on its Declining Lender’s Termination Date
applicable thereunder.

 

-30-



--------------------------------------------------------------------------------

2.1.2.    Payment Upon Termination of Commitment. Upon the termination of any
Commitment, the Loans made pursuant to such Commitment shall be repaid, together
with interest accrued thereon.

2.2.    Advances.

2.2.1.    Advances to be Ratable. Each Advance hereunder shall consist of
borrowings made from the several Lenders in their respective Ratable Shares
thereof.

2.2.2.    Advance Rate Options. The Advances may be ABR Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Section 2.2.3.

2.2.3.    Method of Selecting Rate Options and Interest Periods for Advances.
The Borrower shall select the Rate Option and, in the case of each Eurodollar
Advance, the Interest Period, applicable to any Advance, from time to time. The
Borrower shall give the Administrative Agent irrevocable notice of any Advance
in substantially the form of Exhibit F hereto (a “Borrowing Notice”) not later
than, (x) 1:00 p.m. (New York time) on the Borrowing Date of each ABR Advance
and (y) 11:00 a.m. (New York time) at least three Business Days prior to the
Borrowing Date of each Eurodollar Advance. The Administrative Agent shall give
prompt notice of each Borrowing Notice to each applicable Lender. A Borrowing
Notice shall specify:

(i)    the Borrowing Date, which shall be a Business Day, of such Advance;

(ii)    the aggregate amount of such Advance;

(iii)    the Rate Option selected for such Advance; and

(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto (which shall be subject to the limitations set forth in Section 2.2.6).

2.2.4.    Conversion and Continuation of Outstanding Advances. Each ABR Advance
shall continue as an ABR Advance unless and until such ABR Advance is converted
into a Eurodollar Advance in accordance with this Section 2.2.4 or is prepaid in
accordance with Section 2.6. Each Eurodollar Advance shall continue as a
Eurodollar Advance of such Type until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
continued as a Eurodollar Advance with an Interest Period of one month unless
such Eurodollar Advance shall have been either (a) prepaid in accordance with
Section 2.6, (b) continued as a Eurodollar Advance for another Interest Period
in accordance with this Section 2.2.4 or (c) converted into an ABR Advance in
accordance with this Section 2.2.4. Subject to the terms of Section 2.5, the
Borrower may elect from time to time to convert and/or continue the Rate Option
applicable to all or any part of an Advance into another Rate Option; provided
that any conversion or continuation of any Eurodollar Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice substantially
the form of Exhibit G hereto (a “Rate Option Notice”) of each conversion of an
ABR Advance into a Eurodollar Advance, or continuation of a Eurodollar Advance
or the conversion of a Eurodollar Advance into an ABR Advance, not later than
1:00 p.m. (New York time) (x) on the Business Day of the conversion of a
Eurodollar Advance into an ABR Advance or (y) at least two Business Days prior
to the date of the requested conversion or continuation of an Advance into or as
a Eurodollar Advance, specifying:

(i)    the requested date, which shall be a Business Day, of such conversion or
continuation;

 

-31-



--------------------------------------------------------------------------------

(ii)    the aggregate amount and Rate Option applicable to the Advance which is
to be converted or continued; and

(iii)    the amount and Rate Option(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a Eurodollar Advance, the duration of the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

2.2.5.    Limitations. Advances shall be subject to the applicable limitations
set forth in Section 2.5.

2.2.6.    Interest Period. The Interest Period of a Eurodollar Advance may not
end later than the Termination Date in effect at the time of the borrowing or
continuation of or conversion into such Eurodollar Advance.

2.3.    [Reserved].

2.4.    Undrawn Fee; Reductions in Aggregate Commitment.

(a)    The Borrower agrees to pay to the Administrative Agent for the ratable
account of the Lenders (other than any Defaulting Lender) an undrawn commitment
fee (“Undrawn Fee”) at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Commitment from the Closing Date to and including the
latest Termination Date, payable quarterly in arrears, with such payment being
due, with respect to any calendar quarter, not later than the fifth day after
submission by the Administrative Agent to the Borrower of an invoice for such
calendar quarter, commencing on the first such date to occur after the date
hereof and, with respect to each Lender, upon termination or expiration of the
Commitment of such Lender.

(b)    The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part in integral multiples of $10,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided, however, that (i) the amount of the
Aggregate Commitment may not be reduced below the sum of (A) aggregate principal
amount of the outstanding Loans and (B) the Letter of Credit Obligations and
(ii) any such reduction of the Aggregate Commitment shall be allocated ratably
among the Commitments of the Lenders (based on their respective Ratable Shares);
provided that the Commitments may be terminated in their entirety if all of the
Advances have been repaid in full and no Letter of Credit Obligations are
outstanding, except undrawn Alternative Letters of Credit, which shall be
governed by a reimbursement agreement in form and substance reasonably
satisfactory to the applicable Issuing Banks.

2.5.    Minimum Amount of Each Advance; Maximum Number of Advances. Each
Eurodollar Advance shall be in the minimum amount of $5,000,000 (and in
multiples of $1,000,000 if in excess thereof), and each ABR Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $1,000,000 if in excess
thereof), provided, however, that any ABR Advance may be in the amount of the
Borrowing Base Availability. There shall be no more than ten (10) Eurodollar
Advances outstanding under the Revolving Credit Facility at any time.

 

-32-



--------------------------------------------------------------------------------

2.6.    Prepayments.

(a)    The Borrower may from time to time prepay, without penalty or premium,
all outstanding ABR Advances, or, in a minimum aggregate amount of $1,000,000 or
any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding ABR Advances upon one Business Day’s prior notice to the
Administrative Agent. The Borrower may from time to time pay, upon three
Business Days’ prior notice to the Administrative Agent, subject to the payment
of any funding indemnification amounts required by Section 3.6 but without
penalty or premium, (i) all of a Eurodollar Advance, or (ii) in a minimum
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (and provided such payment would not reduce the outstanding principal
amount of such Eurodollar Advance to less than $5,000,000) any portion of a
Eurodollar Advance.

(b)    If, on any date, Borrowing Base Debt exceeds the Borrowing Base, the
Borrower shall, no later than one Business Day after such date (unless, for the
avoidance of doubt, Borrower has otherwise reduced Borrowing Base Debt so that
it no longer exceeds the Borrowing Base on such Business Day), prepay Loans
and/or Cash Collateralize Letter of Credit Obligations in accordance with this
Section 2.6(b) such that (i) Borrowing Base Debt is equal to or less than the
Borrowing Base or (ii) all Letters of Credit are Cash Collateralized and there
are no Loans outstanding. Amounts to be applied in connection with prepayments
made pursuant to this Section 2.6 shall be applied, first, to the prepayment of
Loans, and second, if the aggregate principal amount of Loans then outstanding
is less than the amount of such prepayments because Letter of Credit Obligations
constitute a portion thereof, the Administrative Agent shall deposit the balance
of such prepayments in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
reasonably satisfactory to the Administrative Agent to Cash Collateralize Letter
of Credit Obligations. The application of any prepayment of Loans pursuant to
this Section 2.6(b) shall be made, first, to ABR Loans and, second, to
Eurodollar Loans.

2.7.    Funding. Not later than 2:00 p.m. (New York time) on each Borrowing
Date, each Lender shall make available its Loan or Loans in funds immediately
available in New York to the Administrative Agent at its address specified
pursuant to Article XIV. The Administrative Agent will make the funds so
received from the applicable Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.8.    Interest Rates.

(a)    Each ABR Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such ABR Loan is made or is
automatically converted from a Eurodollar Loan into an ABR Loan pursuant to
Section 2.2.4, to but excluding the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.2.4, at a rate per annum equal to the
Alternate Base Rate for such day plus the Applicable Base Rate Margin for such
day. Changes in the rate of interest on any ABR Loan will take effect
simultaneously with each change in the Alternate Base Rate or the Applicable
Base Rate Margin.

 

-33-



--------------------------------------------------------------------------------

(b)    Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Adjusted LIBO Rate for such Interest Period plus the Applicable
Eurodollar Margin in effect two Business Days prior to the first day of such
Interest Period.

2.9.    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2, during the continuance of a Default, the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.2 requiring unanimous consent of the Lenders adversely affected
thereby to a reduction in an interest rate), declare that no Loan may be made
as, converted into or continued (after the then applicable Interest Period
therefor) as a Eurodollar Loan. During the continuance of a Default the Required
Lenders may, at their option, declare that (i) each Eurodollar Loan shall bear
interest at the rate otherwise applicable to such Eurodollar Loan plus 2% per
annum, (ii) each ABR Loan shall bear interest at the rate per annum otherwise
applicable to such ABR Loan plus 2% per annum and (iii) any other amount
outstanding shall bear interest at the rate per annum applicable to ABR Loans
plus 2% per annum, provided that, during the continuance of a Default under
Section 8.5 or 8.6, the interest rates set forth in clauses (i), (ii) and
(iii) above shall be applicable to all applicable Loans without any election or
action on the part of the Administrative Agent or any Lender.

2.10.    Method and Allocation of Payments.

(a)    All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.

(b)    Except as otherwise provided in Section 2.10(c) and (d):

(i)    Payments of principal on Loans received by the Administrative Agent shall
be allocated among the Lenders based on their Ratable Shares; except that
payment of principal of Loans made under Commitments on the termination date
thereof shall be made ratably to the Lenders of such Commitments; and

(ii)    Payments of interest on Loans received by the Administrative Agent shall
be allocated among the Lenders based on their Ratable Shares; except that
payment of interest accrued on Loans made under Commitments on the termination
date thereof shall be made ratably to the Lenders of such Commitments.

(c)    Payments made by the Borrower shall be applied first, to interest and
fees accrued on the Loans or Commitments and second, to the principal of the
Loans.

(d)    If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of

 

-34-



--------------------------------------------------------------------------------

business on such day if such payment was received by 1:00 p.m. (New York time)
on such day or (ii) on or before the next succeeding Business Day if such
payment was received after 1:00 p.m. (New York time) on such day of receipt, the
Administrative Agent shall pay to such Lender interest on such unpaid amount at
the NYFRB Rate until such amount is so paid to such Lender.

2.11.    Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Rate Option and
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c)    The entries maintained in the accounts maintained pursuant to Sections
2.11(a) and (b) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided however that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)    Any Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender the Note
or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.2) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.2, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in Sections 2.11(a) and (b) above.

2.12.    [Reserved].

2.13.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each ABR Advance shall be payable monthly, with such payment being due, with
respect to any calendar month, not later than the fifth day after submission by
the Administrative Agent to the Borrower of an invoice for such calendar month
(or portion thereof in the case of August 2018). Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
Interest and fees under this Agreement shall be calculated for actual days
elapsed on the basis of a 360-day year except that interest on ABR Advances made
at the Prime Rate shall be calculated for actual days elapsed on the basis of a
365-day (or, if applicable, 366-day) year. Interest shall be payable for the day
a Loan is made but not for the day of any payment on the amount paid if

 

-35-



--------------------------------------------------------------------------------

payment is received prior to 1:00 p.m. (New York time) at the place of payment.
If any payment of principal of or interest on a Loan shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
in connection with such payment.

2.14.    Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions. Promptly after receipt thereof, (a) the Administrative
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, and (b) the Administrative Agent shall notify each Lender of
each Borrowing Notice, Rate Option Notice and repayment notice received by the
Administrative Agent. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Loan promptly upon determination of
such interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate or Applicable Base Rate Margin.

2.15.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the applicable Loans and Notes issued hereunder shall be deemed
held by each Lender for the benefit of such Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIV, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

2.16.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date, or time of day in the case of same-day borrowings, on which it is
scheduled to make payment to the Administrative Agent of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of any
of the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available, together with interest thereon, in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
NYFRB Rate for such day or (y) in the case of payment by the Borrower, the
interest rate applicable to ABR Loans.

2.17.    Extension of Termination Dates and Maturity Dates. The Borrower may
request, but not more than once in each fiscal year of the Borrower and on no
more than three occasions in the aggregate after the Closing Date, an extension
of the Termination Date applicable to all or a portion of the Commitments by
submitting a request for an extension to the Administrative Agent (an “Extension
Request”). The Extension Request must specify the new Termination Date (the
“Extended Maturity Date”), requested by the Borrower with respect to the
Revolving Credit Facility or portion of the Commitments thereunder (the date, if
any, on which such Extended Maturity Date becomes effective, the “Extension
Date”). The Extended Maturity Date shall be not more than one year after the
then-existing Termination Date. The Extension Request shall be accompanied by a
certificate, signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the date of the Extension
Request, no Default or Unmatured Default has occurred and is continuing and that
all of the representations and warranties

 

-36-



--------------------------------------------------------------------------------

in Article VI are true and correct in all material respects (except (i) to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date and (ii) to
the extent already qualified by materiality, in which case said representations
and warranties are true and correct in all respects). On the Extension Date (and
as a condition to effectiveness of the extension to occur on such Extension
Date), the Borrower shall deliver a certificate, signed by the chief financial
officer, controller or chief accounting officer of the Borrower, stating that on
the Extension Date, no Default or Unmatured Default has occurred and is
continuing and that all of the representations and warranties in Article VI are
true and correct in all material respects (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date and (ii) to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects). Promptly upon receipt of an
Extension Request, the Administrative Agent shall notify each Lender of the
contents thereof and shall request each Lender under such Revolving Credit
Facility to approve the Extension Request (which approval may be given or
withheld by each Lender in its sole discretion). If the Borrower makes an
Extension Request, a Lender may, at its election, approve or deny the requested
extension of a Termination Date (it being understood that no Lender shall be
under any obligation to approve an extension of any Termination Date). Each
Lender approving an Extension Request shall deliver its written approval no
later than 30 days following such Extension Request or such later date agreed to
by the Borrower (such 30th or later date, the “Extension Response Deadline”). If
written approval of the Required Lenders is not received by the Administrative
Agent by the Extension Response Deadline, the Extension Request shall be denied.
If written approval of the Required Lenders is received by the Administrative
Agent by the Extension Response Deadline, the Termination Date shall be extended
to the Extended Maturity Date but only with respect to Commitments of the
Lenders that have given such written approval (the “Extending Lenders”). To the
extent an extension fee is agreed among the Borrower, the Administrative Agent
and the Extending Lenders, the Borrower shall pay such extension fee to the
Extending Lenders, payable on the Extension Date. A Declining Lender may be
replaced prior to the Extension Date applicable to such Extension Request as
provided in Section 2.20(b). If a Declining Lender is not so replaced, (a) the
Aggregate Commitment shall be decreased by the Commitment of each such Declining
Lender (with concurrent reduction in the Commitments) as of the applicable
Termination Date and (b) the Loans made under the Commitment not extended and
all interest, fees and other amounts owed to such Declining Lender with respect
to the non-extended Commitments shall be paid in full on the applicable
Declining Lender’s Termination Date. Notwithstanding anything to the contrary
set forth above, following the applicable Extension Date, the Termination Date
applicable to any Declining Lender’s Commitment may be extended to the Extended
Maturity Date pursuant to a written agreement between such Declining Lender and
the Borrower (which written agreement shall be promptly delivered to the
Administrative Agent and shall not contain terms more favorable to such Lender
than those provided to the Lenders that initially approved the Extended Maturity
Date) without complying with any of the other requirements set forth above.

2.18.    Facility Increase.

(a)    The Borrower may, at any time and from time to time, by notice to the
Administrative Agent, request an increase in the Aggregate Commitment (a
“Facility Increase”), which notice shall set forth the amount of such requested
Facility Increase. Such Facility Increase may be effected (i) by having one or
more New Lenders become Lenders under the Revolving Credit Facility and/or
(ii) by having any

 

-37-



--------------------------------------------------------------------------------

one or more of the then-existing Lenders under the Revolving Credit Facility (at
their respective election in their sole discretion), in each case, that have
been approved by the Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably withheld or delayed), increase the
amount of their existing Commitments, provided that (i) each Facility Increase
shall be in an amount not less than $5,000,000, (ii) after giving effect to the
Facility Increase, the Aggregate Commitment shall not exceed the Aggregate
Credit Facility Limit, (iii) no Unmatured Default or Default exists or would
exist after giving effect to the Facility Increase, (iv) all financial covenants
set forth in Section 7.27 would be satisfied on a pro forma basis for the most
recent determination period, assuming that the Loans outstanding on the date of
effectiveness of the Facility Increase had been outstanding on the last day of
such determination period, (v) any Facility Increase shall be pursuant to this
Agreement, and (vi) the terms and conditions of any Facility Increase shall be
the same as the terms and conditions applicable to the Revolving Credit
Facility; provided that if there is more than one Termination Date at the time
of effectiveness of a Facility Increase, the Termination Date for the Facility
Increase shall be the latest Termination Date.

(b)    As a condition to a Facility Increase, (i) the Borrower and each
applicable Additional Lender shall have executed and delivered a commitment and
acceptance (the “Commitment and Acceptance”) substantially in the form of
Exhibit C hereto and the Administrative Agent shall have accepted and executed
the same; (ii) if requested by an Additional Lender, the Borrower shall have
executed and delivered to the Administrative Agent the applicable Note payable
to the order of such Additional Lender; (iii) the Guarantors shall have
consented in writing to the Facility Increase and shall have agreed that their
Guaranty Agreements continue in full force and effect; (iv) the Borrower and
each Additional Lender shall otherwise have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Facility Increase; and (v) if requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 5.1(ix), modified to apply to the Facility Increase and
to each Note, Commitment and Acceptance, and other documents executed and
delivered in connection with such Facility Increase). The form and substance of
the documents required under clauses (i) through (v) above shall be reasonably
acceptable to the Administrative Agent. The Administrative Agent shall promptly
provide written notice to all of the Lenders hereunder of each Facility Increase
and shall promptly provide copies of each Commitment and Acceptance to all of
the Lenders.

(c)    Upon the effective date of any Facility Increase pursuant to the
provisions hereof (the “Increase Date”), which Increase Date shall be mutually
agreed upon by the Borrower, each applicable Additional Lender and the
Administrative Agent, (A) such Additional Lender shall be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Lenders party to this Agreement immediately prior to the
Increase Date, an undivided interest and participation in any Letter of Credit
then outstanding, ratably, such that each Lender (including each Additional
Lender) holds a participation interest in each such Letter of Credit in the
amount of its then Ratable Share thereof; and (B) each Additional Lender shall
make its Ratable Share of all Advances made on or after such Increase Date and
shall otherwise have all of the rights and obligations of a Lender hereunder on
and after such Increase Date.

(d)    After the Increase Date, the Administrative Agent shall promptly provide
to each Lender a new Schedule 1 to this Agreement. In the event that there are
any Loans outstanding after giving effect to an increase in the Aggregate
Commitment pursuant to this Section 2.18, upon notice from Administrative Agent
to each Lender, the amount of such Loans owing to each Lender shall be
appropriately adjusted

 

-38-



--------------------------------------------------------------------------------

to reflect the new Commitments and the new Ratable Shares, it being intended
that all Loans be held ratably in accordance with the Ratable Shares. If, as a
result of any such adjustment to the amount of Loans owing to any Lender, any
payment of all or a portion of any Eurodollar Loan owing to any such Lender
occurs on a day which is not the last day of the applicable Interest Period,
Borrower shall pay to Administrative Agent for the benefit of the affected
Lenders any loss or cost incurred by such Lenders resulting therefrom in
accordance with Section 3.6.

(e)    Nothing contained herein shall constitute, or otherwise be deemed to be,
a commitment or agreement on the part of any Lender to increase its Commitment
hereunder at any time or a commitment or agreement on the part of the Borrower
or the Administrative Agent to give or grant any Lender the right to increase
its Commitment hereunder at any time.

2.19.    [Reserved].

2.20.    Mitigation Obligations; Replacement of a Lender.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1 or 3.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts in respect of any Indemnified Taxes to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.7, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1, 3.2 or 3.7, as the case may be, in the future,
or would cause Section 3.5 to be inapplicable, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.1, Section 3.2 or Section 3.7 (only to the extent that such Lender’s
request for compensation is in respect of Indemnified Taxes and is materially
greater than requests made by other similarly situated Lenders under
Section 3.7), or if the Borrower is required to pay any Indemnified Taxes or
additional amounts in respect of any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.7, or
if a Lender gives notice of illegality pursuant to Section 3.5 and, in each
case, such Lender has declined or is unable to designate a different Lending
Installation in accordance with Section 2.20(a) or Section 3.5, as the case may
be, or if any Lender is a Defaulting Lender, a Non-Consenting Lender or a
Declining Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.2), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or Section 3.7) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.3;

 

-39-



--------------------------------------------------------------------------------

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.6) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.7, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with Applicable Law;

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(vi)    in the case of an assignment by a Declining Lender, the applicable
assignee shall agree at the time of such assignment to the extension to the new
Termination Date, which agreement shall be set forth in a written instrument
delivered and satisfactory to the Borrower and the Administrative Agent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.21.    Termination of Commitment of Declining Lender or Non-Consenting Lender.
At any time prior to the replacement of a Declining Lender or a Non-Consenting
Lender pursuant to Section 2.20, the Borrower may, upon not less than 15 days’
prior notice to the Administrative Agent and such Declining Lender or
Non-Consenting Lender, as the case may be, terminate any Commitment of such
Declining Lender or Non-Consenting Lender, as the case may be, as of a Business
Day (in the case of the termination of a Commitment of a Declining Lender, prior
to such Declining Lender’s Termination Date) set forth in such notice; provided,
however, that if such Declining Lender or Non-Consenting Lender, as the case may
be, is an Issuing Bank, such termination of a Commitment shall be permitted only
upon satisfaction of the requirements set forth in Section 4.10. In the event of
such termination of a Commitment, the Borrower shall pay to the Administrative
Agent on the date of termination of such Commitment, for the account of such
Declining Lender or Non-Consenting Lender, as the case may be, all Loans and
other sums payable to such Declining Lender or Non-Consenting Lender, as the
case may be. Such Declining Lender or Non-Consenting Lender, as the case may be,
shall continue to be entitled to the benefits of Sections 3.1, 3.2, 3.6, 3.7,
4.6, 4.9 and 10.6 to the extent such Declining Lender’s or Non-Consenting
Lender’s, as the case may be, entitlement to such benefit arose out of its
position as a Lender prior to the termination of its Commitment.

 

-40-



--------------------------------------------------------------------------------

2.22.    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement or in the other Loan Documents:

(a)    Defaulting Lender Adjustments. If any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Letter of Credit Exposure with respect to such
Defaulting Lender in accordance with Section 4.10; fourth, as the Borrower may
request (so long as no Default or Unmatured Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Letter of Credit Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 4.10; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Unmatured Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or outstanding Letters of Credit Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and outstanding Letter
of Credit Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or outstanding Letter of
Credit Obligations owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations are held
by the Lenders pro rata in accordance with their Commitments without giving
effect to clause (iv) below. Any payments, prepayments or other amounts paid or
payable to a

 

-41-



--------------------------------------------------------------------------------

Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Undrawn Fee or Letter of Credit Fee for any period during which that Lender is a
Defaulting Lender.

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Ratable Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 4.10.

(C)    With respect to any Undrawn Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Letter of Credit Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders pro rata in accordance
with their respective Commitments (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 10.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Letter of Credit Exposure in accordance with
the procedures set forth in Section 4.10.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their Commitments (without

 

-42-



--------------------------------------------------------------------------------

giving effect to clause (a)(i) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Letter of Credit Exposure
after giving effect thereto.

ARTICLE III

INCREASED COSTS; TAXES

3.1.    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii)    subject any Lender or Issuing Bank to any Taxes (other than (A) any
Indemnified Taxes or Other Taxes indemnified under Section 3.7 and (B) Excluded
Taxes); or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or any other amount), then, upon receipt by the Borrower of a
certificate delivered by such Lender or Issuing Bank pursuant to Section 3.3,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered;
provided, in each case, that such Lender or such Issuing Bank has requested such
payments from similarly situated borrowers.

3.2.    Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters

 

-43-



--------------------------------------------------------------------------------

of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then, upon receipt by the
Borrower of a certificate delivered by such Lender or Issuing Bank pursuant to
Section 3.3, the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered; provided, in each case, that such Lender or such Issuing
Bank has requested such payments from similarly situated borrowers.

3.3.    Certificates for Reimbursement. A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 3.1 or 3.2 and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.4.    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to Section 3.1 or 3.2 shall not constitute
a waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to Section 3.1 or 3.2 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

3.5.    Availability of Certain Advances; Illegality.

3.5.1.    (a) If the Administrative Agent or the Required Lenders determine that
(x) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available, (y) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan or in connection with an existing or proposed ABR Loan
or (z) the Adjusted LIBO Rate does not accurately reflect the cost of making or
maintaining Eurodollar Advances, then (i) any Rate Option Notice that requests
the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective, (ii) if any Borrowing Notice requests a
Eurodollar Advance, such Advance shall be made as an ABR Advance and (iii) in
the event of a determination described herein with respect to the Adjusted LIBO
Rate prong of the Alternate Base Rate, the Adjusted LIBO Rate prong in
determining the Alternate Base Rate shall be deemed to be 1.00% (i.e., 0.00%
plus 1.00%), in each case, until the Administrative Agent upon the instruction
of the Required Lenders revokes such notice, or (b) if, after the date of this
Agreement, any Change in Law shall make it unlawful or impossible for any Lender
(or its Lending Installation) to make, maintain or fund its Eurodollar Advances
hereunder such Lender shall so notify the Administrative Agent and the Borrower,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make such Eurodollar Advances shall be suspended.
Before giving any notice to the Administrative Agent and the Borrower pursuant
to this Section 3.5, such Lender shall designate a different Lending
Installation if such different Lending Installation is available to the
applicable Lender, such designation will avoid the need for giving such notice
and such designation will

 

-44-



--------------------------------------------------------------------------------

not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Eurodollar Advances to maturity and
shall so specify in such notice, each such Eurodollar Advance will
automatically, upon such demand, be converted into an ABR Advance.

3.5.2.    If at any time (a) the circumstances set forth in
Section 3.5.1(a)(y) have arisen and the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that such circumstances
are unlikely to be temporary or (b) the circumstances set forth in
Section 3.5.1(a)(y) have not arisen but the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that either
(i) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (ii) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(iii) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (iv) the supervisor
for the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time and may enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
the Administrative Agent and the Borrower agree are applicable or appropriate in
connection therewith (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.2, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.5.2 (but, in the case of the
circumstances described in clause (b) of the first sentence of this
Section 3.5.2, only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any Rate
Option Notice that requests the conversion of any Advance to, or continuation of
any Advance as, a Eurodollar Advance shall be ineffective and (y) if any
Borrowing Notice requests a Eurodollar Advance, such Advance shall be made as an
ABR Advance.

3.6.    Funding Indemnification. If (a) (i) any payment of a Eurodollar Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise (including the
occurrence during the Interest Period of the Termination Date applicable to the
Commitment under which such Eurodollar Loan was made), (ii) a Eurodollar Advance
is not made, or (iii) any Advance is not continued or converted into a
Eurodollar Advance, on the date specified by the Borrower, in each case, for any
reason other than default by one or more of the Lenders or (b) the assignment of
any Eurodollar Loan occurs on a date which is not the last day of the applicable
Interest Period as a result of a request by the Borrower pursuant to
Section 2.20, then the Borrower will indemnify each Lender for any loss or cost
(including any reasonable internal administrative costs) incurred by it
resulting therefrom,

 

-45-



--------------------------------------------------------------------------------

including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance. Determination of
amounts payable under this Section 3.6 in connection with a Eurodollar Loan
shall be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the interest rate applicable to such Loan, whether
in fact that is the case or not.

3.7.    Taxes.

(a)    For purposes of this Section 3.7, the term “Lender” includes any Issuing
Bank.

(b)    All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after all such deductions or withholdings have been made by
any applicable withholding agent (including such deductions and withholdings
applicable to additional sums payable under this Section 3.7) each Lender (or,
in the case of payments made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(c)    In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes.

(d)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.7) payable
or paid by the Administrative Agent or such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    [Reserved].

(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.7, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative

 

-46-



--------------------------------------------------------------------------------

Agent, such properly completed and executed documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, each Lender shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as applicable, to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 3.7(g)) obsolete, expired or inaccurate in any respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.

(ii)    Without limiting the generality of the foregoing:

(A)    each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding;

(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

i)    two properly completed and duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) claiming eligibility for the applicable
benefits of an income tax treaty to which the United States is a party;

ii)    two properly completed and duly executed originals of IRS Form W-8ECI (or
any successor form);

iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two properly
completed and duly executed certificates substantially in the form of Exhibit
E-1 (a “U.S. Tax Compliance Certificate”) and (y) two properly completed and
duly executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form);
or

iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
properly completed and duly executed originals of IRS Form W-8IMY (or any
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-3 or
Exhibit E-4, IRS Form W-9, and/or other certification documents (or any
successor forms) from each beneficial owner, as applicable; provided that if

 

-47-



--------------------------------------------------------------------------------

the Foreign Lender is a partnership (and not a participating Lender) and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 on behalf of
such direct and indirect partner(s);

(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Notwithstanding any other provision of this Section 3.7(g), a Lender shall not
be required to deliver any documentation pursuant to this Section 3.7(g) that
such Lender is not legally eligible to deliver. Each Lender hereby authorizes
the Administrative Agent to deliver to the Borrower and any successor
Administrative Agent any documentation provided by the Lender to the
Administrative Agent pursuant to this Section 3.7(g).

(h)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 3.7 (including by the payment of
additional amounts pursuant to this Section 3.7), it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 3.7 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, shall
repay the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

-48-



--------------------------------------------------------------------------------

(i)    Survival. Each party’s obligations under this Section 3.7 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV

THE LETTER OF CREDIT FACILITY

4.1.    Letters of Credit. At the request of the Borrower, each Issuing Bank
shall, on the terms and conditions set forth in this Agreement, issue from time
to time for the account of the Borrower or any of its Subsidiaries, through such
offices or branches as it and the Borrower may jointly agree, one or more
Letters of Credit in accordance with this Article IV, during the period
commencing on the Closing Date and ending on the Business Day prior to the
Letter of Credit Expiration Date; provided that (i) the aggregate face amount of
all Letters of Credit outstanding at any time shall not exceed the Aggregate L/C
Limit and (ii) no Issuing Bank shall be required to issue, renew, extend or
amend any Letter of Credit if after giving effect thereto the aggregate face
amount of Letters of Credit issued by such Issuing Bank would exceed such
Issuing Bank’s L/C Limit. On the Closing Date, the Existing Letters of Credit
shall be deemed to be issued and outstanding under this Agreement and shall be
Letters of Credit for all purposes of the Loan Documents.

4.2.    Limitations. No Issuing Bank shall issue, renew, amend or extend, at any
time, any Letter of Credit:

(i)    if, after giving effect to the Letter of Credit or amendment or extension
thereof requested hereunder, the aggregate maximum amount then available for
drawing under Letters of Credit issued by such Issuing Bank shall exceed any
limit imposed by Applicable Law upon such Issuing Bank or any Lender;

(ii)    if, after giving effect to the Letter of Credit or amendment or
extension thereof requested hereunder, (x) the Borrowing Base Availability would
be less than zero or (y) the Letter of Credit Obligations in respect of Letters
of Credit issued by such Issuing Bank would exceed such Issuing Bank’s L/C
Limit;

(iii)    if such Issuing Bank receives written notice from the Administrative
Agent on the proposed Issuance Date of such Letter of Credit that the conditions
precedent contained in Section 5.1 or 5.2, as applicable, would not on such
Issuance Date be satisfied unless such conditions are thereafter satisfied and
written notice of such satisfaction is given to such Issuing Bank by the
Administrative Agent;

(iv)    that is in a currency other than United States dollars;

(v)    subject to Section 4.4(d), if the expiry date of such requested Letter of
Credit would occur after the second anniversary of the date of issuance thereof,
unless agreed by the applicable Issuing Bank;

(vi)    if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Administrative Agent and the
applicable Issuing Bank

 

-49-



--------------------------------------------------------------------------------

approve; provided that (x) on or prior to the Letter of Credit Expiration Date,
the Borrower shall Cash Collateralize such Letter of Credit and (y) in no event
shall any Letter of Credit issued under this Agreement have an expiry date that
occurs after the first anniversary of the Letter of Credit Expiration Date;

(vii)    (A) if, in the event that any Termination Date has been extended
pursuant to Section 2.17, the undrawn face amount of all Letters of Credit
outstanding at the time of such issuance, renewal, amendment or extension (other
than Letters of Credit that have already been or will concurrently be Cash
Collateralized in accordance with this clause (vii)) would, at any time prior to
the expiry date of all such Letters of Credit, exceed the Aggregate Commitment
at any time prior to such expiry (after giving effect to the expiration of the
Commitments of Declining Lenders and any Termination Date scheduled to occur
prior to such expiry), unless the Administrative Agent and the applicable
Issuing Bank approve and the Borrower shall have Cash Collateralized such amount
of Letters of Credit such that the excess condition referred to in this clause
(vii)(A) does not exist and (B) if, in the event that any Termination Date has
been extended pursuant to Section 2.17, the undrawn face amount of all Letters
of Credit outstanding at the time of such issuance, renewal, amendment or
extension (other than Letters of Credit that have already been or will
concurrently be Cash Collateralized in accordance with this clause (vii)) would,
at any time prior to the expiry date of all such Letters of Credit, exceed the
Aggregate L/C Limit at any time prior to such expiry (after giving effect to the
expiration of the Commitments of Declining Lenders and any Termination Date
scheduled to occur prior to such expiry), unless the Administrative Agent and
the applicable Issuing Bank approve and the Borrower shall have Cash
Collateralized such amount of Letters of Credit such that the excess condition
referred to in this clause (vii)(B) does not exist; provided, however that no
Issuing Bank shall be required to issue, renew, extend or amend any Letter of
Credit if any Termination Date has been extended pursuant to Section 2.17 and
the undrawn face amount of all Letters of Credit issued by such Issuing Bank and
outstanding at the time of such issuance, renewal, amendment or extension (other
than Letters of Credit that have already been or will concurrently be Cash
Collateralized in accordance with this clause (vii)) would, at any time prior to
the expiry date of all such Letters of Credit issued by such Issuing Bank,
exceed such Issuing Bank’s L/C Limit at any time prior to such expiry;

(viii)    if any Lender is a Defaulting Lender and after giving effect to the
issuance of such Letters of Credit or amendment or extension thereof, the sum of
Exposures of the Non-Defaulting Lenders would exceed the Non-Defaulting Lenders’
ratable portion of the Aggregate Commitment, unless such excess amount is Cash
Collateralized by the Borrower in accordance with Section 4.10; or

(ix)    (A) to fund any activity or business of or with any Sanctioned Person,
or in any country or territory that, at the time of such funding, is the subject
of any Sanctions, (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (C) in any manner that would result
in a violation of one or more policies of such Issuing Bank applicable to
letters of credit generally.

4.3.    Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Letter of Credit is subject to the satisfaction in full of the condition that
the Borrower shall have delivered to such Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents (including,
if requested, an Application) and materials as may be reasonably required
pursuant to the terms thereof, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank in form and content.

 

-50-



--------------------------------------------------------------------------------

4.4.    Procedure for Issuance of Letters of Credit.

(a)    The Borrower shall give such Issuing Bank and the Administrative Agent
not less than five (5) Business Days’ (or such shorter period as such Issuing
Bank, the Borrower and the Administrative Agent shall agree) prior written
notice of any requested issuance of a Letter of Credit under this Agreement.
Such notice shall specify (i) the stated amount of the Letter of Credit
requested, (ii) the requested Issuance Date, which shall be a Business Day,
(iii) the date on which such requested Letter of Credit is to expire, which date
shall be in compliance with the requirements of Section 4.2(v) and (vi), (iv)
the purpose for which such Letter of Credit is to be issued and (v) the Person
for whose benefit the requested Letter of Credit is to be issued. At the time
such request is made, the Borrower shall also provide such Issuing Bank with a
copy of the form of the Letter of Credit it is requesting be issued and the
proposed form shall be reasonably acceptable to the Issuing Bank.

(b)    [Reserved]

(c)    An Issuing Bank shall not extend (other than by operation of an automatic
renewal provision) or amend any Letter of Credit unless the requirements of this
Section 4.4 and Sections 4.1 and 4.2 are met as though a new Letter of Credit
were being requested and issued.

(d)    If Borrower so requests in any Application, then an Issuing Bank shall
issue a Letter of Credit that has automatic extension provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such Issuing Bank to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than 30 days (the “Nonextension Notice Date”) prior to the last day of such
twelve (12) month period. The Issuing Bank shall use commercially reasonable
efforts to advise the Borrower of any such notice of nonextension. Unless
otherwise directed by the applicable Issuing Bank, Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Evergreen Letter of Credit has been issued, Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that such Issuing Bank
shall not permit any such extension if (i) such Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that Section 4.3 shall not apply), or (ii) it has
received notice (which must be in writing) on or before the date that is 10
Business Days preceding the Nonextension Notice Date from Administrative Agent
or Borrower that one (1) or more of the applicable conditions specified in
Section 5.2 is not then satisfied. Notwithstanding anything to the contrary
contained herein, no Issuing Bank shall have any obligation to permit the
extension of any Evergreen Letter of Credit at any time.

(e)    Any Lender may, but shall not be obligated to, issue to the Borrower or
any Subsidiary letters of credit (that are not Letters of Credit) for its own
account, and at its own risk. None of the provisions of this Agreement shall
apply to any letter of credit that is not a Letter of Credit.

4.5.    Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of willful misconduct or

 

-51-



--------------------------------------------------------------------------------

gross negligence as determined by a court of competent jurisdiction in a final
and non-appealable judgment, shall not put such Issuing Bank under any resulting
liability to any Lender or, relieve any Lender of its obligations hereunder to
such Issuing Bank. In determining whether to pay under any Letter of Credit, an
Issuing Bank shall have no obligation to the Lenders other than to confirm that
any documents required to be delivered under such Letter of Credit appear to
have been delivered in compliance with the requirements of such Letter of
Credit.

4.6.    Participation; Reimbursement.

(a)    Immediately upon issuance by an Issuing Bank of any Letter of Credit in
accordance with Section 4.4, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation, in the amount of its
Ratable Share of, such Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto other than amounts owing to
such Issuing Bank under Section 3.2). Immediately upon the Declining Lender’s
Termination Date of a Declining Lender or termination of the Commitment of a
Declining Lender or Non-Consenting Lender pursuant to Section 2.21, each other
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Declining Lender or Non-Consenting Lender, without recourse
or warranty, a portion of each such Declining Lender’s or Non-Consenting
Lender’s undivided interest and participation in all outstanding Letters of
Credit (in the proportion of the Ratable Shares of such purchasing Lenders
determined immediately following the termination of the Commitment of such
Declining Lender or Non-Consenting Lender) such that, upon such purchase, each
Lender holds an undivided interest and participation in all outstanding Letters
of Credit in the amount of its then Ratable Share thereof; provided that in no
event shall such reallocation result in the Exposure of any Lender exceeding its
Commitment. Upon the occurrence of a Termination Date (other than the latest
Termination Date then applicable), the aggregate amount of participations in
Letters of Credit held by Lenders in respect of Commitments terminating on such
Termination Date shall be deemed to be reallocated to the Lenders holding
Commitments which are not terminating on such date, such that, upon such
reallocation, the participation of the remaining Lenders in outstanding Letters
of Credit shall be in proportion to their respective Ratable Shares; provided
that in no event shall such reallocation result in the Exposure of any Lender
exceeding its Commitment.

(b)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
exercise commercially reasonable efforts to promptly notify the Borrower and the
Administrative Agent thereof and the date required for payment of such drawing
under such Letter of Credit. In the event that an Issuing Bank makes any payment
under any Letter of Credit, the Borrower shall unconditionally reimburse such
Issuing Bank not later than 2:00 p.m. (New York time) on the next Business Day
immediately following the day on which the Borrower receives notice of such
payment from the Issuing Bank, whether payment is made through an Advance
hereunder or otherwise. If the Borrower shall not have repaid such amount to
such Issuing Bank on or before the date of such payment by such Issuing Bank,
such Issuing Bank shall promptly so notify the Administrative Agent, which shall
promptly so notify each Lender. Upon receipt of such notice, each Lender
severally agrees that it shall promptly and unconditionally pay to the
Administrative Agent (in same day funds) for the account of such Issuing Bank
the amount of such Lender’s Ratable Share of the payments so made by such
Issuing Bank, and the Administrative Agent shall promptly pay such amount, and
any other amounts received by the Administrative Agent for such Issuing Bank’s
account pursuant to this Section 4.6(b), to such Issuing Bank. If the
Administrative Agent so notifies such Lender prior to 11:00 a.m. (New York time)
on any Business Day, such Lender shall make available to the Administrative

 

-52-



--------------------------------------------------------------------------------

Agent for the account of such Issuing Bank such Lender’s Ratable Share of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Lender shall not have so made its Ratable Share of the amount of
such payment available to the Administrative Agent for the account of such
Issuing Bank, such Lender agrees to pay to the Administrative Agent for the
account of such Issuing Bank forthwith on demand such amount, together with
interest thereon, for each day from the date such payment was first due until
the date such amount is paid to the Administrative Agent for the account of such
Issuing Bank, at the NYFRB Rate. The failure of any Lender to make available to
the Administrative Agent for the account of such Issuing Bank such Lender’s
Ratable Share of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Ratable Share of any payment on the date such
payment is to be made.

(c)    The Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.2.3 that such payment be financed
with an ABR Advance in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Advance. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any payment (other than the funding
of ABR Advances as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such payment.

(d)    [reserved].

(e)    The obligations of the Lenders to make payments to the Administrative
Agent for the account of an Issuing Bank with respect to a Letter of Credit and
the Borrower’s reimbursement obligations in respect of Letters of Credit
hereunder shall be absolute, unconditional and irrevocable, and not subject to
any qualification or exception whatsoever, including, without limitation, the
following:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), such Issuing Bank, the Administrative Agent, any
Lender, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Loan Party and the beneficiary named in any Letter of Credit);

(iii)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(v)    any failure by the Administrative Agent or an Issuing Bank to make any
reports required pursuant to Section 4.8;

 

-53-



--------------------------------------------------------------------------------

(vi)    the occurrence of any Default or Unmatured Default;

(vii)    payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or

(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.

(f)    The Borrower’s reimbursement obligations in respect of Letters of Credit
hereunder to make payments to the Administrative Agent for the account of an
Issuing Bank under this Section 4.6 shall, in each case, continue until all
Letters of Credit of such Issuing Bank have expired, regardless of whether
(i) such Letters of Credit have been Cash Collateralized, (ii) any Commitment
has terminated or (iii) the Issuing Bank of such Letter of Credit is a Declining
Lender or has been replaced pursuant to Section 2.20.

(g)    The Lenders’ obligation in respect of Letters of Credit hereunder to make
payments to the Administrative Agent for the account of an Issuing Bank under
this Section 4.6 shall, in each case, continue until all Letters of Credit of
such Issuing Bank have expired, regardless of whether (i) such Letters of Credit
have been Cash Collateralized, (ii) subject to the last two sentences of
Section 4.6(a), any Commitment has terminated or (iii) the Issuing Bank of such
Letter of Credit is a Declining Lender or has been replaced pursuant to
Section 2.20; provided that if an Issuing Bank agrees to issue, renew, amend or
extend a Letter of Credit in accordance with Section 4.2(vi) or (vii), a
Lender’s obligation in respect of such Letter of Credit hereunder to make
payments to the Administrative Agent for the account of such Issuing Bank under
this Section 4.6 shall expire upon termination of such Lender’s Commitment
unless at the time of such termination an Unmatured Default or Default shall
have occurred and be continuing.

4.7.    Compensation for Letters of Credit.

(a)    The Borrower agrees to pay to the Administrative Agent (except to the
extent that the Borrower shall be required to pay directly to the Lenders as
provided in Section 4.7(d)), in the case of each outstanding Letter of Credit,
the Letter of Credit Fee therefor, payable quarterly in arrears as hereinafter
provided on the daily average face amount (net of permanent reductions) of each
Letter of Credit outstanding at any time during the preceding calendar quarter.
The Letter of Credit Fees shall be due and payable quarterly in arrears (i) with
respect to any calendar quarter, not later than five days following
Administrative Agent’s delivery to the Borrower of the invoice for such calendar
quarter, (ii) on each Termination Date and (iii) if any Letter of Credit remains
outstanding after the latest Termination Date, with respect to any calendar
quarter thereafter through the last calendar quarter during which the last
Letter of Credit ceases to be outstanding, not later than five days following
Administrative Agent’s delivery to the Borrower of the invoice for such calendar
quarter (each such date specified in clause (i), (ii) or (iii), a “Quarterly
Payment Date”). The Administrative Agent shall promptly remit such Letter of
Credit Fees, when received by it, to the Lenders based on their Ratable Shares
of the Revolving Credit Facility.

(b)    The Borrower agrees to pay to the Administrative Agent for the account of
the applicable Issuing Bank (except to the extent that the Borrower shall be
required to pay directly to the Issuing Bank as provided in Section 4.7(d)) a
fronting fee for each Letter of Credit in an amount equal to the greater of (a)
$200 per annum, and (b) an amount equal to 0.125% per annum times the daily
undrawn amount of

 

-54-



--------------------------------------------------------------------------------

such Letter of Credit payable quarterly in arrears on each Quarterly Payment
Date (including, if any Letter of Credit remains outstanding after the latest
Termination Date, each Quarterly Payment Date thereafter until the first
Quarterly Payment Date after the date on which the last outstanding Letter of
Credit ceases to be outstanding). The Administrative Agent shall promptly remit
such fronting fee, when received by it, to such Issuing Bank.

(c)    Borrower shall pay to the applicable Issuing Bank, promptly upon demand,
the amount of any fees (in addition to the fees described in Sections 4.7(a) and
4.7(b)) which such Issuing Bank customarily charges to a Person similarly
situated in the ordinary course of its business for issuing, amending or
extending Letters of Credit, for honoring drafts, and taking similar action in
connection with Letters of Credit, together with all reasonable out-of-pocket
expenses of such Issuing Bank incurred in connection therewith.

(d)    After the latest Termination Date and the payment in full of all other
Obligations, the Borrower shall make on each Quarterly Payment Date (i) payments
of Letter of Credit Fees under Section 4.7(a) directly to the Lenders in the
amounts of their respective Ratable Shares thereof and (ii) payments of fronting
fees under Section 4.7(b) directly to each Issuing Bank that issued a Letter of
Credit that was outstanding at any time during the prior calendar quarter.

(e)    Letter of Credit Fees and fees payable to the Issuing Bank pursuant to
Section 4.7(b) shall be calculated, on a pro rata basis for the period to which
such payment applies, for actual days elapsed during such period, on the basis
of a 360-day year.

4.8.    Issuing Bank Reporting Requirements.

(a)    Each Issuing Bank shall, no later than the fifth (5th) Business Day
following the last day of each month, provide to the Administrative Agent and
the Borrower a schedule of the Letters of Credit issued by it, in form and
substance reasonably satisfactory to the Administrative Agent, showing the
Issuance Date, account party, original face amount, expiration date, the
reference number of each Letter of Credit outstanding at any time during such
month and the aggregate amount (if any) payable by the Borrower to such Issuing
Bank during the month pursuant to Section 3.2 and such other information as may
be reasonably requested by the Administrative Agent.

(b)     Upon the request of the Administrative Agent or any Lender, an Issuing
Bank shall furnish to the requesting Administrative Agent or Lender copies of
any Letter of Credit or Application to which such Issuing Bank is party.

4.9.    Indemnification; Nature of Issuing Bank’s Duties.

(a)    In addition to amounts payable as elsewhere provided in this Article IV,
the Borrower hereby agrees to protect, indemnify, pay and save and hold the
Administrative Agent and each Lender and Issuing Bank harmless from and against
any and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) arising from the claims of third
parties against the Administrative Agent, any Issuing Bank or any Lender as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit
other than, in the case of an Issuing Bank, as a result of its willful
misconduct or gross negligence as proven in a final and non-appealable judgment
of a court of competent jurisdiction, or (ii) the failure of an Issuing Bank to
honor a drawing under a Letter of Credit issued by it as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority.

 

-55-



--------------------------------------------------------------------------------

(b)    As among the Borrower, the Lenders, the Administrative Agent and any
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, neither the
Administrative Agent nor any Lender nor (subject to the provisions of
Section 4.9(d)) an Issuing Bank shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
the Letters of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under any Letter of Credit or
of the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, such Issuing Bank and the Lenders including, without
limitation, any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority. None of the
above shall affect, impair, or prevent the vesting of any rights or powers of an
Issuing Bank under this Section 4.9.

(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Letters of Credit or any related certificates,
if taken or omitted in good faith, shall not put such Issuing Bank, the
Administrative Agent or any Lender under any resulting liability to the Borrower
or relieve the Borrower of any of its obligations hereunder to any such Person.

(d)    Notwithstanding anything to the contrary contained in this Section 4.9,
the Borrower shall have no obligation to indemnify an Issuing Bank under this
Section 4.9 in respect of any liability incurred by such Issuing Bank arising
primarily out of the willful misconduct or gross negligence of such Issuing
Bank, as determined by a court of competent jurisdiction in a final and
non-appealable judgment.

4.10.    Cash Collateralization.

(a)    [Reserved].

(b)    At any time that there shall exist a Defaulting Lender, within two
Business Days following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Defaulting Lender’s share of the Issuing Banks’ Letter of
Credit Exposure with respect to Standard Letters of Credit (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).

(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks,

 

-56-



--------------------------------------------------------------------------------

and agrees to maintain, an exclusive perfected security interest, subject only
to any inchoate tax liens referred to in clause (i) of the definition of
“Permitted Liens”, in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim (other than inchoate tax liens referred to in clause (i) of the definition
of “Permitted Liens”) of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii)    Notwithstanding anything to the contrary contained in this Agreement,
but subject to clause (iii) below, Cash Collateral provided under this
Section 4.10(b)(ii) or Section 2.22 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Letter of Credit Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.10(b) or Section 2.22 and to
the extent provided by the Borrower, shall be returned to the Borrower following
(i) the elimination or reduction of the applicable Letter of Credit Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender or the replacement of the Defaulting Lender as a Lender pursuant to
Section 2.20(b) or the expiration or return to the applicable Issuing Bank of
the applicable Letter of Credit), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.22, the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Letter of Credit Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral held by the Administrative Agent shall remain
subject to the security interest granted pursuant to the Loan Documents.

In addition, the Borrower shall Cash Collateralize Standard Letters of Credit
when required by and in accordance with Sections 2.6(b) and 2.22.

4.11.    No Obligation. No Lender shall have any obligation hereunder to accept
or approve any request for, or to issue, amend or extend, any Letter of Credit
hereunder except for the obligations of the Lenders under this Article IV.

4.12.    Alternative Letters of Credit. So long as no Default or Unmatured
Default shall have occurred and is continuing, the Borrower shall have the right
to Cash Collateralize any Letter of Credit Obligation with respect to any Letter
of Credit in accordance with this Section 4.12. In order to designate a Letter
of Credit as an Alternative Letter of Credit, the Borrower shall give the
Administrative Agent written notice of its election to so designate and deposit
Cash Collateral in a deposit account with the Administrative Agent. So long as
such Cash Collateral remains in place, such Letter of Credit shall be an
“Alternative Letter of Credit” hereunder; provided that, at the Borrower’s
election, upon at least five

 

-57-



--------------------------------------------------------------------------------

Business Days’ written notice to the Administrative Agent, the Cash Collateral
for such Alternative Letter of Credit shall be released and, together with any
interest accrued thereon, remitted back to the Borrower, at which time such
Letter of Credit shall cease to be an “Alternative Letter of Credit” hereunder;
provided further that after giving effect to the designation or cessation of any
Alternative Letter of Credit, the amount of Letters of Credit outstanding shall
not exceed the limitations set forth in Section 4.1 or 4.2. For the avoidance of
doubt, the Borrower may cause a Letter of Credit that is fully Cash
Collateralized pursuant to Section 4.10 to be designated an Alternative Letter
of Credit in accordance with this Section 4.12.

4.13.    Additional Provisions Regarding Issuance and Amendment of Letters of
Credit. Notwithstanding the foregoing or anything else to the contrary contained
herein, no Issuing Bank shall be under any obligation to issue any Letter of
Credit if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank (x) shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular, (y) shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise entitled to be compensated hereunder) not in effect on the date of
this Agreement, or (z) shall impose upon such Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the date hereof and which such
Issuing Bank in good faith deems material to it; provided that, in the cases of
clauses (y) and (z), such Issuing Bank shall have (1) provided written notice to
the Borrower of its refusal to issue any Letter of Credit and the specific
reasons therefor and the Borrower shall not have fully compensated such Issuing
Bank for the imposition of such restriction, reserve or capital requirement or
reimbursed such Issuing Bank for such loss, cost or expense, as applicable, and
(2) sought compensation from similarly situated borrowers. An Issuing Bank shall
not be obligated to amend any Letter of Credit if (A) such Issuing Bank would
have no obligation at such time to issue the Letter of Credit in its amended
form under the terms hereof, or (B) the beneficiary of the Letter of Credit does
not accept the proposed amendment to the Letter of Credit.

4.14.    Applicability of ISP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, the
rules of International Standby Practices 1998 published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance) shall apply to each Letter of Credit.

4.15.    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

-58-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

5.1.    Closing Conditions. This Agreement shall not be effective unless the
Borrower has furnished to the Administrative Agent:

(i)    Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.

(ii)    Copies, certified by a Senior Executive of the Borrower, of the by-laws
and Board of Directors’ resolutions and resolutions or actions of any other body
authorizing the execution, delivery and performance of the Loan Documents.

(iii)    An incumbency certificate, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.

(iv)    Copies of the articles or certificate of incorporation, partnership
agreement or limited liability company operating agreement of each other Loan
Party, together with all amendments, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

(v)    Copies, certified by a Senior Executive of each other Loan Party, of its
by-laws and of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party.

(vi)    An incumbency certificate, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of such
Loan Party authorized to sign the Loan Documents to which such Loan Party is a
party.

(vii)    A certificate, signed by the chief financial officer, controller or
chief accounting officer of the Borrower, (x) stating that on the initial
Borrowing Date no Default or Unmatured Default has occurred and is continuing,
and that all of the representations and warranties in Article VI are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects), and (y) certifying the Leverage Ratio as of the most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q of the
Borrower filed with the SEC giving pro forma effect to any Advances to be made
on the Closing Date, together with a reasonably detailed calculation thereof.

(viii)    A solvency certificate signed by the chief financial officer of the
Borrower, confirming the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to any Advance or issuance of a Letter of
Credit on the Closing Date.

(ix)    Written opinions of Borrower’s internal and external counsel, addressed
to the Lenders in form reasonably satisfactory to the Administrative Agent.

 

-59-



--------------------------------------------------------------------------------

(x)    Any Notes requested by a Lender pursuant to Section 2.11 payable to the
order of each such requesting Lender.

(xi)    The Guaranty Agreement duly executed by each of the Guarantors in
substantially the form of Exhibit H hereto.

(xii)    Payment of all fees and expenses due to the Arranger and the Lenders
(including without limitation, expenses of counsel to the Administrative Agent
and the Arranger) required to be paid on the Closing Date, in the case of
expenses, to the extent invoiced at least two Business Days prior to the Closing
Date.

(xiii)    All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the PATRIOT Act, that has
been requested in writing by the Arranger at least ten business days prior to
the Closing Date.

(xiv)    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Closing
Date, any Lender that has requested, in a written notice to the Borrower at
least ten days prior to the Closing Date, a Beneficial Ownership Certification
in relation to the Borrower shall have received such Beneficial Ownership
Certification.

(xv)    A Borrowing Base Certificate, substantially in the form of Exhibit J, as
of June 30, 2018.

5.2.    Each Advance. The Lenders shall not be required to make any Advance and
no Issuing Bank shall be required to issue, amend or extend a Letter of Credit
unless on the applicable Borrowing Date or Issuance Date:

(i)    There exists no Default or Unmatured Default, at the time of or after
giving effect to the use of the proceeds of such Advance or the issuance,
amendment or extension of such Letter of Credit.

(ii)    The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date or Issuance Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

(iii)    Giving effect to such Advance or the issuance, amendment or extension
of such Letter of Credit, the Borrowing Base Debt shall not be greater than the
Borrowing Base; provided that the condition precedent in this Section 5.2(iii)
shall be deemed to be satisfied if the Borrower shall, substantially
concurrently with such extension of credit, take actions as required by
Section 2.6(b) so that Borrowing Base Debt, after giving effect to such Advance
or the issuance, amendment or extension of such Letter of Credit, is equal to or
less than the Borrowing Base.

Each Borrowing Notice with respect to each such Advance, and each Letter of
Credit Notice with respect to the issuance, amendment or extension of each such
Letter of Credit, shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 5.2(i), (ii) and (iii) are satisfied.

 

-60-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

6.1.    Existence and Standing. The Borrower is (i) a corporation, duly and
properly incorporated, validly existing and in good standing under the laws of
its jurisdiction of incorporation and (ii) has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except with respect to clause (ii) as could not reasonably be expected to have a
Material Adverse Effect. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as could not reasonably be expected to have a Material Adverse Effect.

6.2.    Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by each
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate (or, in
the case of Loan Parties that are not corporations, other) proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the applicable
Loan Parties enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or law).

6.3    No Conflict; Consents. Neither the execution and delivery by the Loan
Parties of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Applicable Law binding on any of the Loan Parties or their respective Property
or (ii) the articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, of the Loan
Parties, or (iii) the provisions of any indenture, instrument or agreement to
which any Loan Party is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement
other than any such violation, conflict, default or Lien which, in the case of
each of clauses (i) and (iii) above, would not reasonably be expected to have a
Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Official Body or any other
Person that has not been obtained by any Loan Party, is required to be obtained
by any Loan Party in connection with the execution and delivery of the Loan
Documents, the borrowings and the issuance of Letters of Credit under this
Agreement, the payment and performance by the Loan Parties of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

-61-



--------------------------------------------------------------------------------

6.4.    Financial Statements. The consolidated financial statements of the
Borrower and its Subsidiaries (i) as of December 31, 2017 and the fiscal year
then ended and (ii) as of June 30, 2018 and the six months ended June 30, 2018,
in each case, heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
the consolidated financial condition of the Borrower and its Subsidiaries at
such dates and the consolidated results of their operations and cash flows for
the periods then ended, subject, in the case of clause (ii), to year-end audit
adjustments and absence of footnotes.

6.5.    Material Adverse Change. Since the date of the latest balance sheet
included in the financial statements most recently delivered prior to the
Closing Date or pursuant to Section 7.1(i) or (ii), no condition, change, event
or circumstance has occurred or shall exist that has had or could reasonably be
expected to have a Material Adverse Effect.

6.6.    Taxes. Except for violations or failures that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
each of the Loan Parties and their respective Restricted Subsidiaries has timely
filed all United States federal Tax returns and all other Tax returns that are
required to be filed and has paid all Taxes (including any Taxes payable in the
capacity of a withholding agent) levied on it or its income, profits or
Properties, except such Taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP. Except as individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, no Tax Liens have been
filed and no claims are being asserted with respect to any such Taxes. As of the
Closing Date, there is no current or proposed Tax audit, Tax assessment,
deficiency or other claim against any Loan Party or their respective Restricted
Subsidiaries that individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.

6.7.    Litigation. Except as set forth on Schedule 3 there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against any of the Loan
Parties that (a) would reasonably be expected to have a Material Adverse Effect
or (b) seeks to prevent, enjoin or delay the making of any Loans except (but
only in the case of any litigation, arbitration, governmental investigation,
proceeding or inquiry described in this clause (b) arising after the Closing
Date) to the extent that the pendency of such litigation, arbitration,
governmental investigation, proceeding would reasonably be expected to have a
Material Adverse Effect.

6.8.    Subsidiaries. As of the Closing Date, Part 1 of Schedule 4 contains an
accurate list of all of the Guarantors as of the Closing Date, setting forth
their respective jurisdictions of organization, the percentage of their
respective Capital Stock owned directly or indirectly by the Borrower. All of
the issued and outstanding Capital Stock of such Guarantors have been (to the
extent such concepts are relevant with respect to such ownership interests)
validly issued and are fully paid and non-assessable, except as otherwise
provided by state wage claim laws of general applicability. As of the Closing
Date, Part 2 of Schedule 4 contains an accurate list of all of the Unrestricted
Subsidiaries as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective Capital
Stock owned directly or indirectly by the Borrower.

6.9.    Accuracy of Information.

(a)    The Annual Report on Form 10-K of the Borrower for the fiscal year ended
December 31, 2017, the Quarterly Report on Form 10-Q of the Borrower for the
fiscal quarter ended June 30, 2018

 

-62-



--------------------------------------------------------------------------------

and each Annual Report on Form 10-K and each Quarterly Report on Form 10-Q of
the Borrower filed with the SEC after the Closing Date, in each case when filed
with the SEC, did not (and in the case of filings after the Closing Date will
not) contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The other information (other than
projections) heretofore furnished by or on behalf of any Loan Party to any
Lender or Administrative Agent in connection with the Loan Documents when
furnished was, and any such information hereafter furnished by any Loan Party to
any Lender or the Administrative Agent when furnished will be, true and accurate
in all material respects, and projections furnished by or on behalf of any Loan
Party to any Lender or the Administrative Agent in connection with the Loan
Documents were (or in the case of projections delivered after the Closing Date
will be) based on assumptions believed by the Borrower to be reasonable at the
time the projections are delivered to such Lender or the Administrative Agent.

(b)    As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

6.10.    Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.

6.11.    Material Agreements. None of the Loan Parties is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any charter document or any agreement to which it is a
party (other than any agreement relating to Indebtedness), which default could
reasonably be expected to have a Material Adverse Effect.

6.12.    Compliance with Laws. The Loan Parties have complied with all
Applicable Laws applicable to the conduct of their respective businesses or the
ownership of their respective Property, except for any failure to comply that
would not reasonably be expected to have a Material Adverse Effect.

6.13.    Ownership of Inventory. On the Closing Date, the Loan Parties will have
good title, free of all Liens other than Permitted Liens, to all of its
Inventory, except for Inventory which is no longer used or useful in the conduct
of its business and Inventory the absence of which would not reasonably be
expected to have a Material Adverse Effect.

6.14.    ERISA.

6.14.1.    Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and neither the
execution of this Agreement nor the making of Loans nor the issuance of Letters
of Credit hereunder gives rise to a non-exempt Prohibited Transaction.

6.14.2.    Liabilities. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $35,000,000. Neither the Borrower nor any member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$35,000,000.

 

-63-



--------------------------------------------------------------------------------

6.14.3.    Plans and Benefit Arrangements. Except to the extent a violation of
the following would not reasonably be expected to have a Material Adverse
Effect:

(i)    With respect to all Benefit Arrangements, Plans and Multiemployer Plans,
the Borrower and each member of the Controlled Group is in compliance with all
applicable provisions of ERISA and any other Applicable Laws. There has not been
any non-exempt Prohibited Transaction or Reportable Event with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan. The Borrower and
all members of the Controlled Group have made any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Applicable Law pertaining thereto. With respect to each
Plan and Multiemployer Plan, the Borrower and each member of the Controlled
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.

(ii)    With respect to any Plan, no determination has been made that such Plan
is in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

(iii)    To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iv)    Neither the Borrower nor any member of the Controlled Group has
instituted proceedings to terminate any Plan in other than a “standard
termination” (as defined in ERISA Section 4041(b)). Neither the Borrower nor any
member of the Controlled Group has incurred any liability under Title IV of
ERISA with respect to the termination of any Plan.

(v)    No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.

(vi)    Neither the Borrower nor any member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been reorganized or terminated
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan or Multiple
Employer Plan is or shall be reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.

(vii)    To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group have paid when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.

 

-64-



--------------------------------------------------------------------------------

(viii)    Neither the Borrower nor any member of the Controlled Group has
withdrawn from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, nor has a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA occurred.

6.15.    Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

6.16.    Insurance. Borrower and each other Loan Party maintains, with
financially sound, responsible, and reputable insurance companies or
associations, insurance concerning its properties and businesses against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of companies engaging in the same or similar businesses
and owning similar properties in the localities where the Loan Parties operate.

6.17.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

6.18.    Environmental Matters. Except with respect to any matters that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect or except as set forth on Schedule 5:

(i)    The Borrower and its Restricted Subsidiaries, and their respective
operations and properties, are in compliance with all Environmental Laws and
have obtained, maintained and are in compliance with all permits, licenses and
other approvals as required under any Environmental Law;

(ii)    The Borrower and its Restricted Subsidiaries have not received any
written notices or claims alleging any Environmental Liability; and

(iii)    There are no circumstances, conditions or occurrences relating to any
current or formerly owned or operated Property or operations, including the
Release or threatened Release of Regulated Substances, that would reasonably be
expected to cause the Borrower or any of its Restricted Subsidiaries to incur or
be subject to any Environmental Liability.

6.19.    Senior Debt Status. The Obligations rank (a) at least pari passu in
right of payment with all other Senior Indebtedness of the Loan Parties and
(b) prior in right of payment to the Subordinated Indebtedness.

6.20.    Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and,
to the knowledge of the Senior Executives of the Borrower, their respective
directors, officers, agents and employees (in each case, to the extent
associated with or acting on behalf of the Borrower or its Subsidiaries) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower or any of its Subsidiaries or (b) to the
knowledge of the Senior Executives of the Borrower, any of their respective
directors, officers, or employees or any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. Neither the making of any
Loan or issuance of any Letter of Credit to or for the account of the Borrower
or any other Loan Party nor the use of the proceeds of any Loan or any Letter of
Credit by the Borrower or any Loan Party will violate Anti-Corruption Laws or
applicable Sanctions.

 

-65-



--------------------------------------------------------------------------------

6.21.    PATRIOT Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE VII

COVENANTS

Until the termination of all Commitments under this Agreement and the expiration
of all Letters of Credit (or, with respect to the Letters of Credit, such
Letters of Credit are Cash Collateralized) unless the Required Lenders shall
otherwise consent in writing, the Borrower will perform and observe, and (as and
where applicable) will cause the other Loan Parties to perform and observe, the
following covenants:

7.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:

(i)    Audited Financial Statements. Within 95 days after the close of each of
its fiscal years, a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such period, and the related consolidated
statements of earnings, stockholders’ equity and cash flows for such fiscal
year, prepared in accordance with GAAP consistently applied and audited and
reported upon by Ernst & Young LLP or other independent certified public
accountants reasonably acceptable to the Administrative Agent (such report shall
not be subject to any “going concern” qualification or qualification as to the
scope of the audit); provided that filing of such financial statements with the
SEC by the Borrower shall constitute delivery to the Administrative Agent.

(ii)    Quarterly Financial Statements. Within 50 days after the close of the
first three quarterly periods of each fiscal year of the Borrower, for the
Borrower and its Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and a related consolidated statement of earnings and
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, certified by the Borrower’s chief financial officer, chief
accounting officer or controller as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to changes resulting
from audit, normal year-end adjustments and the absence of footnotes; provided
that filing of such quarterly financial statements with the SEC by the Borrower
(including officer certifications required as exhibits to Form 10-Q) shall
constitute delivery to the Administrative Agent.

 

-66-



--------------------------------------------------------------------------------

(iii)    Annual Plan and Forecast. Prior to the effective date of any Facility
Increase pursuant to Section 2.18 or the extension of any Termination Date
pursuant to Section 2.17, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Borrower for such fiscal year.

(iv)    Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit I,
signed by the chief financial officer, chief accounting officer or controller of
the Borrower, showing the calculations necessary to determine compliance with
this Agreement and stating that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof.

(v)    Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.

(vi)    Reportable Event. As soon as practicable and in any event within 10 days
after any Loan Party knows that any Reportable Event has occurred with respect
to any Plan that would reasonably be expected to have a Material Adverse Effect,
a statement, signed by the chief financial officer, chief accounting officer or
controller of the Borrower, describing said Reportable Event and the action
which the Borrower proposes to take with respect thereto (provided, however,
that the Borrower shall give the Administrative Agent notice of any failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA, regardless of the issuance of any waivers in accordance with
Section 412(c) of the Code).

(vii)    Environmental Notices. As soon as possible and in any event within 10
days after a Senior Executive of a Loan Party receives written notice of any
condition, event or claim where the Borrower or any Restricted Subsidiary could
reasonably be expected to incur or be subject to any Environmental Liability,
that would reasonably be expected to have a Material Adverse Effect.

(viii)    Borrowing Base Certificate. No later than simultaneous with the
delivery of the Compliance Certificate required to be delivered with respect to
such fiscal quarter pursuant to Section 7.1(iv), a Borrowing Base Certificate as
of the last day of such fiscal quarter, provided that the Borrower, at its
option, may also deliver hereunder (x) a Borrowing Base Certificate as of the
last day of any fiscal month that is not also the last day of a fiscal quarter
and (y) a Pro Forma Borrowing Base Certificate substantially concurrently with
the receipt of net cash proceeds from a Material Debt Capital Markets Issuance;
provided, if the Borrower delivers a Pro Forma Borrowing Base Certificate as of
the end of a fiscal month that is not the most recently ended fiscal month at
the time of the relevant Material Debt Capital Markets Issuance, then the
Borrower shall be required to deliver an updated Pro Forma Borrowing Base
Certificate as of the end of such most recently ended fiscal month as promptly
as practicable after financial statements (including the relevant financial
information) for such fiscal month become internally available but in any event
no later than 20 Business Days after the end of such fiscal month, the
components of which shall be updated as of the end of such most recently ended
fiscal month, other than Unrestricted Cash, which shall be adjusted to reflect
the net cash proceeds of such Material Debt Capital Markets Issuance and the use
of proceeds thereof.

 

-67-



--------------------------------------------------------------------------------

(ix)    Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Borrower on Forms 10-Q, 10-K or 8-K filed with the SEC.

(x)    Unrestricted Subsidiaries. Together with the delivery of financial
statements pursuant to Section 7.1(i) and (ii), financial information relating
to Unrestricted Subsidiaries to reconcile the calculations showing compliance
with Section 7.27 with the financial statements delivered pursuant to
Section 7.1(i) and (ii), in a form reasonably satisfactory to the Administrative
Agent.

(xi)    Other Information. (i) Such other information (including non-financial
information) as the Administrative Agent may from time to time reasonably
request, including, without limitation, pursuant to any reasonable request by
any Lender, (ii) any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification and
(iii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

7.2.    Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Advances for lawful, general business purposes, including
working capital support, home construction, lot acquisition, lot development,
land acquisition and acquisitions. The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit in any
manner which would result in any violation of Anti-Corruption Laws or applicable
Sanctions. No Loan Party is engaged or will engage, principally, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used for any purpose that violates the
provisions of Regulation U.

7.3.    Notice of Default. The Borrower will give prompt notice in writing to
the Administrative Agent of the occurrence of any Default or Unmatured Default
which the Borrower has knowledge of and of any other development that the
Borrower has knowledge of, financial or otherwise, that would reasonably be
expected to have a Material Adverse Effect.

7.4.    Conduct of Business. The Loan Parties (i) will carry on and conduct
their businesses in substantially the same manner and in substantially the same
fields of enterprise as presently conducted (and fields reasonably related,
ancillary or complimentary thereto) and (ii) in the case of the Borrower, will
do (and in the case of any other Loan Party, to the extent that its failure to
do so would reasonably be expected to have a Material Adverse Effect, will do)
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership, trust or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and take all
reasonable action to maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing herein shall be deemed to prohibit any
mergers, consolidations or dissolutions permitted under Section 7.10.

 

-68-



--------------------------------------------------------------------------------

7.5.    Taxes. Except for violations or failures that individually and in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
Borrower and its Subsidiaries will file in a timely manner complete and correct
United States federal and any and all other applicable Tax returns required by
law, and pay when due all Taxes upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

7.6.    Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all Inventory in such amounts and
covering such risks as is customary for companies engaging in the same or
similar businesses and owning similar properties in the localities where the
Loan Parties operate, or to the customary extent Borrower may be self-insured.

7.7.    Compliance with Laws. Each Loan Party will comply with all Applicable
Laws (excluding Environmental Laws, compliance with which is governed by
Section 7.24 and Anti-Corruption Laws and Sanctions, compliance with which is
governed by the following sentence of this Section 7.7) to which it may be
subject, to the extent that noncompliance would reasonably be expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries will comply in all
material respects with Anti-Corruption Laws and Sanctions.

7.8.    Maintenance of Properties. Each Loan Party will maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear and casualty excepted) in accordance with the general
practice of other businesses of similar character and size, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

7.9.    Lines of Business. The Borrower will not, and will not permit any
Guarantor to, engage in any material lines of business, either directly or
through any Subsidiary, other than any line of business in which the Borrower or
any Restricted Subsidiary is engaged on the date of this Agreement or that is
reasonably related, incidental, complimentary or ancillary thereto or a
reasonable extension thereof.

7.10.    Mergers; Consolidations; Dissolutions.

(a)    The Borrower shall not consolidate or merge with or into, or sell, lease,
convey or otherwise dispose of all or substantially all of its assets (including
by way of liquidation or dissolution), to any Person (in each case other than in
a transaction in which the Borrower is the survivor of a consolidation or
merger) unless:

(i)    the Person formed by or surviving such consolidation or merger (if other
than the Borrower), or to which such sale, lease, conveyance or other
disposition will be made (collectively, the “Successor Borrower”), is a
corporation or other legal entity organized and existing under the laws of the
United States or any state thereof or the District of Columbia, and the
Successor Borrower assumes all of the obligations of the Borrower under this
Agreement, and

(ii)    immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing.

 

-69-



--------------------------------------------------------------------------------

Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Borrower will be substituted for the Borrower under
this Agreement. The Successor Borrower may then exercise every power and right
of the Borrower under this Agreement, and except in the case of a lease, the
Borrower will be released from all of its liabilities and obligations in respect
of this Agreement. If the Borrower leases all or substantially all of its
assets, the Borrower will not be released from its Obligations. If the Borrower
is not the Successor Borrower, such Successor Borrower shall promptly execute
and deliver to the Administrative Agent (A) an assumption of the Borrower’s
obligations under the Loan Documents, (B) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation, that has
been requested in writing by the Administrative Agent and (C) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent.

(b)    No Guarantor will consolidate or merge with or into, or sell, lease,
convey or otherwise dispose of (including by division) all or substantially all
of its assets (including by way of liquidation or dissolution), to any Person
(in each case other than in a transaction in which the Borrower or a Guarantor
is the survivor of a consolidation or merger, or the transferee in a sale,
lease, conveyance or other disposition) unless:

(i)    the Person formed by or surviving such consolidation or merger (if other
than the Borrower or a Guarantor, as the case may be), or to which such sale,
lease, conveyance or other disposition will be made (collectively, the
“Successor Guarantor”), is a corporation or other legal entity organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, and the Successor Guarantor assumes all of the obligations
of the Guarantor under this Agreement and the Guaranty Agreement, and

(ii)    immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing;

provided, that the above requirements of this clause (b) shall not apply to the
consolidation or merger of a Guarantor, or the sale, lease, conveyance or other
disposition of all or substantially all of the assets of a Guarantor, in each
case pursuant to a sale or other disposition to a Person other than the Borrower
or any Restricted Subsidiary that is in compliance with Section 7.12.

Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Guarantor will be substituted for the relevant
Guarantor under this Agreement and the Guaranty Agreement. The Successor
Guarantor may then exercise every power and right of the relevant Guarantor
under this Agreement, and except in the case of a lease, the relevant Guarantor
will be released from all of its liabilities and obligations in respect of this
Agreement and the Guaranty Agreement. If a Guarantor leases all or substantially
all of its assets, such Guarantor will not be released from its Obligations. If
a Guarantor is not the Successor Guarantor, such Successor Guarantor shall
promptly execute and deliver to the Administrative Agent (A) an assumption of
the Guarantor’s obligations under the Loan Documents to which it is party and
(B) such certified resolutions, opinions of counsel and other supporting
documentation as the Administrative Agent may reasonably request, all of which
shall be reasonably satisfactory to the Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

7.11.    Distributions, Repurchases of Stock, Etc. The Borrower shall not, and
shall not permit any Guarantor to, declare or make, directly or indirectly, any
Restricted Payment, except:

(i)    any Subsidiary may pay cash dividends or distributions to holders of its
outstanding Capital Stock on a pro rata basis;

(ii)    the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Borrower or such
Subsidiary;

(iii)    the repurchase, redemption, defeasance or other acquisition or
retirement for value of Capital Stock of the Borrower held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of the Borrower or
any Restricted Subsidiary, in each case, upon their bankruptcy or petition for
bankruptcy, death, disability, retirement, severance or termination of
employment or service or any other repurchase event set forth pursuant to any
equity subscription agreement, stock option agreement, shareholders’ agreement
or similar agreement or benefit plan of any kind; provided that the aggregate
cash consideration paid for all such redemptions shall not exceed $5,000,000
during any calendar year (it being understood, however, that unused amounts
permitted to be paid pursuant to this proviso are available to be carried over
to the immediately succeeding calendar year);

(iv)    repurchases of Capital Stock deemed to occur upon the exercise,
conversion or exchange of stock options, warrants, other rights to purchase
Capital Stock or other convertible or exchangeable securities if such Capital
Stock represents all or a portion of the exercise price thereof or upon the
vesting of restricted stock, restricted stock units or similar equity incentives
to satisfy tax withholding or similar tax obligations with respect thereto;

(v)    the payment of withholding or similar taxes payable by any future,
present or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) in connection with any repurchases of Capital Stock or the
exercise of stock options; and

(vi)    so long as no Default has occurred and is continuing or would result
therefrom, Restricted Payments in an aggregate amount during any period of four
consecutive fiscal quarters (each such four-quarter period, a “Dividend Period”)
not to exceed the greater of (x) 20% of Consolidated Net Income, if positive,
for the period of four consecutive fiscal quarters ending with the latest fiscal
quarter ended prior to the applicable Dividend Period (e.g., if the Dividend
Period is the four-quarter period ending December 31, 2019, the period for which
Consolidated Net Income is measured in this subclause (x) would be the
four-quarter period ended September 30, 2019) and (y) (a) 20% of cumulative
Consolidated Net Income, if positive, for the period (taken as one accounting
period) beginning on October 1, 2018 and ending on the last day of the latest
fiscal quarter ended prior to the applicable Dividend Period (e.g., if the
Dividend Period is the four-quarter period ending December 31, 2019, the period
for which cumulative Consolidated Net Income is measured in this subclause
(y) would end on September 30, 2019) less (b) Restricted Payments previously
made under this clause (vi).

 

-71-



--------------------------------------------------------------------------------

7.12.    Disposition of Assets. None of the Loan Parties will sell, convey,
assign, lease, abandon or otherwise transfer or dispose of (including by
division), voluntarily or involuntarily, any of its Property (including, but not
limited to, sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper, equipment or general intangibles (with or
without recourse) or of Capital Stock) at any time unless (x) no Default shall
have occurred and be continuing or shall result therefrom and (y) the Borrower
shall be in compliance with the covenants under Section 7.27 on a pro forma
basis after giving effect thereto, except:

(i)    transactions involving the sale of inventory in the ordinary course of
business;

(ii)    any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);

(iii)    any sale, transfer or lease of assets to any other Loan Party;

(iv)    any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased; and

(v)    any sale, transfer or lease of assets of, or interests in, a Non-Loan
Party or any other controlled Affiliate of the Borrower that is not a Loan
Party.

7.13.    Transactions with Affiliates. Borrower shall not, nor shall it permit
any Guarantor to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or the rendering of any service) with, or make
any payment or transfer to, any Affiliate (other than the Borrower or any
Restricted Subsidiary or a person that becomes a Restricted Subsidiary as a
result of such transaction), in each case with a fair market value in excess of
$1,000,000 per transaction or series of related transactions, except:

(i)    upon fair and reasonable terms no less favorable to the Borrower or such
Guarantor than the Borrower or such Guarantor could reasonably obtain in a
comparable arms’-length transaction;

(ii)    Restricted Payments permitted under Section 7.11;

(iii)    Investments in Subsidiaries pursuant to Section 7.14(xvi) and
Investments pursuant to Section 7.14(xii)(x);

(iv)    compensation arrangements and indemnities in the ordinary course of
business with officers, directors and employees of the Borrower or any
Subsidiary;

(v)    transactions that have an aggregate fair market value not to exceed
$2,000,000 in any fiscal year with officers, directors and employees of the
Borrower or any Subsidiary so long as the same are duly authorized pursuant to
the articles of incorporation or bylaws (or procedures conducted in accordance
therewith) of such Guarantor or the Borrower;

(vi)    payments to and from, and other transactions with, any Person (other
than a Subsidiary) that is an Affiliate solely by reason of the Investment in
such Person by the Borrower or a Guarantor; and

 

-72-



--------------------------------------------------------------------------------

(vii)    transactions pursuant to the Stockholder’s Agreement, dated June 29,
2017, between the Borrower and D.R. Horton, the Shared Services Agreement, dated
October 6, 2017, between the Borrower and D.R. Horton, and the Master Supply
Agreement, dated June 29, 2017, between the Borrower and D.R. Horton, in each
case as in effect on the date hereof or as amended or otherwise modified in a
manner not materially adverse to the interests of the Lenders, taken as a whole.

7.14.    Investments. The Borrower shall not, nor shall it permit any Guarantor
to, make or hold any Investment, except:

(i)    Investments in any Loan Party;

(ii)    Investments in Cash Equivalents and Marketable Securities;

(iii)    receivables owing to any Loan Party if created or acquired in the
ordinary course of business;

(iv)    lease, utility and other similar deposits in the ordinary course of
business and other deposits permitted pursuant to clause (iii) of the definition
of “Permitted Liens”;

(v)    Investments made for consideration consisting only of Capital Stock of
the Borrower (other than any Disqualified Equity Interests of the Borrower);

(vi)    guarantees of performance obligations, and guarantees of other
obligations not constituting Indebtedness for borrowed money, in each case in
the ordinary course of business;

(vii)    (x) Investments outstanding on the Closing Date and described on
Schedule 7 and (y) Investments outstanding on the Closing Date in an aggregate
amount not to exceed $20,000,000;

(viii)    Permitted Acquisitions;

(ix)    Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;

(x)    Investments in trade creditors or customers received pursuant to any plan
of re-organization or similar arrangement upon the bankruptcy or insolvency of
such trade creditors or customers;

(xi)    Investments received in settlement of debts owing to a Loan Party in the
ordinary course of business;

(xii)    loans and advances to (x) employees and (y) agents, customers or
suppliers, not to exceed $2,000,000 in an aggregate at any time outstanding
under this clause (xii);

(xiii)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

-73-



--------------------------------------------------------------------------------

(xiv)    advances made in connection with purchases of goods or services in the
ordinary course of business;

(xv)    Investments resulting from Financial Contracts permitted by
Section 7.28;

(xvi)    other Investments, in Persons (including Subsidiaries that are not
Guarantors) that are engaged in one or more lines of business that would be
permitted pursuant to Section 7.9, in an aggregate amount outstanding at any
time not in excess of the greater of $50,000,000 and 10% of Tangible Net Worth
(determined at the time any such Investment is made); and

(xvii)    other Investments in an aggregate amount outstanding at any time not
in excess of the greater of $10,000,000 and 1.5% of Tangible Net Worth
(determined at the time any such Investment is made).

For purposes of compliance with this Section 7.14, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of all dividends, distributions, return of capital and other amounts received or
realized in respect of such Investment, up to the original amount of such
Investment (all such amounts, “Returns”). In addition, for the avoidance of
doubt, if any existing Subsidiary that was not previously a Guarantor
subsequently becomes a Guarantor pursuant to Section 7.16, such joinder as a
Guarantor shall be deemed to constitute a Return on any Investment in such
Subsidiary previously made pursuant to clause (xvi) or (xvii) above.

7.15.    Liens. None of the Loan Parties will create, incur, or suffer to exist
any Lien in, of or on any Property, except Permitted Liens.

7.16.    Additional Guarantors. The Borrower shall cause each Restricted
Subsidiary that is a Wholly-Owned Subsidiary and a Material Subsidiary, and is
not already a Guarantor, to become a Guarantor in accordance with the provisions
of this Section 7.16 within forty-five (45) days after the latest of (x) the
date it is formed or acquired, (y) the date it becomes a Wholly-Owned Subsidiary
and (z) the date it becomes or is designated as a Material Subsidiary. In
addition, the Borrower may designate any other Restricted Subsidiary that is not
a Guarantor as a Guarantor at any time in the manner provided below. Any such
designation of a Restricted Subsidiary of the Borrower as a Guarantor shall be
effected by the delivery by the Borrower to the Administrative Agent of each of
the following:

(i)    Notice by the Borrower identifying such Guarantor, the state of its
organization, and the ownership of the Capital Stock in such Guarantor;

(ii)    A Supplemental Guaranty duly executed and delivered by such Guarantor;
and

(iii)    Documents with respect to such Guarantor addressing the requirements
set forth in clauses (iv), (v), (vi) and (xiii) of Section 5.1.

Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Subsidiary of the Borrower shall be a Guarantor and a Loan Party hereunder.

 

-74-



--------------------------------------------------------------------------------

7.17.    Release of a Guarantor.

(a)    Notwithstanding anything in this Agreement to the contrary, if a Change
in Status occurs with respect to any Guarantor, then, effective immediately upon
the occurrence of such Change in Status, such Guarantor shall be automatically
and unconditionally released and discharged from the Guaranty Agreement and all
other obligations under any of the Loan Documents, without any further action
required on the part of the Administrative Agent, the Lenders, the Borrower or
any Guarantor.

(b)    In addition, the Borrower may designate as a Non-Loan Party any Guarantor
that is an Immaterial Subsidiary or that is not, or is concurrently ceasing to
be, a Wholly-Owned Subsidiary, in which case such Guarantor shall be released
and discharged from the Guaranty Agreement and all other obligations under any
of the Loan Documents; provided that (i) the Borrower shall be in compliance
with the covenants under Section 7.14 (with such designation being deemed to
constitute an Investment by the Borrower in such Subsidiary at the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein as determined in good faith by the Borrower) and Section 7.27
after giving effect to such designation; (ii) such Subsidiary is not an obligor
in respect of any Material Indebtedness of any other Loan Party (unless such
Subsidiary is being released as an obligor thereunder substantially
simultaneously with its release as a Guarantor hereunder); (iii) no Unmatured
Default under Section 8.2, 8.5 or 8.6 and no Default shall exist after giving
effect to such designation; and (iv) the Borrower shall deliver to the
Administrative Agent a certificate, signed by the chief financial officer,
controller or chief accounting officer of the Borrower, stating its election to
make such designation and certifying that the requirements of the foregoing
clauses (i), (ii) and (iii) are satisfied.

(c)    The Administrative Agent is hereby authorized by the Lenders to execute
such documents reasonably satisfactory to it to evidence or effect the release
of any Guarantor pursuant to the above provisions of this Section 7.17 as the
Borrower shall request, and the Administrative Agent agrees to execute any such
documentation as may be reasonably requested by the Borrower upon receipt of
such certificates and/or other documentation as the Administrative Agent shall
reasonably request to evidence compliance with the applicable provisions of the
Loan Documents.

7.18.    Inspection and Appraisal. At all reasonable times, upon the reasonable
request of the Administrative Agent and subject to Section 10.11, the Borrower
shall, and shall cause each other Loan Party to, upon reasonable notice, allow
Administrative Agent and Lenders and their authorized agents to inspect any of
their properties, to review and make excerpts of reports, files, and other
records maintained in the ordinary course of business, and to discuss the
affairs, finances and accounts of the Loan Parties with their respective
officers from time to time, during reasonable business hours. Without limiting
the foregoing, the Borrower shall permit the Administrative Agent and the
Lenders and their authorized agents to enter upon the Inventory during normal
working hours and as often as they desire, for the purpose of inspecting or
appraising the Inventory.

Notwithstanding anything to the contrary in Section 10.6 below, (i) as long as
no Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for the expenses of any such inspections and appraisal and
(ii) the Borrower shall not be required to reimburse any Lender that is not the
Administrative Agent for the expenses of any such inspections or appraisals.

7.19.    Negative Pledge Clauses. The Borrower shall not, and shall not permit
any Guarantor to, enter into any contractual obligation that limits the ability
of any Loan Party to create, incur, assume or

 

-75-



--------------------------------------------------------------------------------

suffer to exist Liens on property of such Person to secure its obligations under
the Loan Documents to which it is a party; provided that the foregoing shall not
prohibit the requirement of granting an equal and ratable Lien in favor of the
holders of any debt securities if liens are granted to secure the obligations
under the Loan Documents; provided, further, that the foregoing shall not apply
to (i) customary restrictions contained in the definitive documents for secured
Indebtedness permitted pursuant to this Agreement so long as such restrictions
apply only to the assets that are collateral for such Indebtedness;
(ii) restrictions contained in the agreements governing Indebtedness permitted
pursuant to this Agreement so long as such restrictions are, in the good faith
judgment of the Borrower, not more restrictive taken as a whole than customary
market terms for Indebtedness of such type and which would permit Liens securing
the obligations under the Loan Documents as in effect at the time such
restrictions are entered into (including based on the Aggregate Commitment then
applicable hereunder); (iii) restrictions imposed by law or any Loan Document,
(iv) customary restrictions and conditions contained in agreements relating to a
sale of a Subsidiary or of any assets of a Loan Party, in each case pending such
sale, provided such restrictions and conditions apply only to the Subsidiary or
assets that are sold and such sale is permitted hereunder, (v) customary
provisions in leases, partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements that restrict the transfer or encumbrance of leasehold interests or
ownership interests in such partnership, limited liability company, joint
venture or similar Person, (vi) customary provisions in leases and other
contracts restricting the assignment thereof and (vii) customary restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business or applicable to other deposits constituting
Permitted Liens.

7.20.    Designation of Subsidiaries.

(a)    The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that (i) in
the case of any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, the Borrower shall be in compliance with Section 7.14 after giving
effect to such designation, (ii) the Borrower shall be in compliance with
Section 7.27 after giving effect to such designation; (iii) in the case of any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, such
Subsidiary is not an obligor under any Material Indebtedness of any other Loan
Party (unless such Subsidiary is being released as an obligor thereunder
substantially simultaneously with its designation as an Unrestricted Subsidiary
hereunder); (iv) no Unmatured Default under Section 8.2, 8.5 or 8.6 and no
Default shall exist after giving effect to such designation; and (v) the
Borrower shall deliver to the Administrative Agent a certificate, signed by the
chief financial officer, controller or chief accounting officer of the Borrower,
stating its election to make such designation and certifying that the applicable
requirements of the foregoing clauses are satisfied.

(b)    The designation by the Borrower of any Subsidiary as an Unrestricted
Subsidiary as provided above shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s Investment therein as determined in good faith by the Borrower
and the Investment resulting from such designation must otherwise be in
compliance with Section 7.14 (as determined at the time of such designation).
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time, and the Borrower shall deliver
the materials specified in clauses (i), (ii) and (iii) of Section 7.16
concurrently with the effectiveness of such designation.

 

-76-



--------------------------------------------------------------------------------

7.21.    [Reserved]

7.22.    Plans and Benefit Arrangements. Except to the extent a violation of the
following would not reasonably be expected to have a Material Adverse Effect
either individually or in the aggregate with all other violations:

(i)    With respect to all Benefit Arrangements, Plans and Multiemployer Plans,
the Borrower and each member of the Controlled Group shall comply with all
applicable provisions of ERISA and any other Applicable Laws. The Borrower shall
not permit to occur any non-exempt Prohibited Transaction or Reportable Event
with respect to any Benefit Arrangement or any Plan. The Borrower and all
members of the Controlled Group shall make all payments required to be made
under any agreement relating to a Multiemployer Plan or a Multiple Employer Plan
or any Applicable Law pertaining thereto. With respect to each Plan, the
Borrower and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC (other than for PBGC premiums in the ordinary course
and without default), and (iii) shall not have asserted against them any penalty
for failure to fulfill the minimum funding requirements of ERISA.

(ii)    No determination shall be made that any Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

(iii)    Neither the Borrower nor any member of the Controlled Group shall
institute proceedings to terminate any Plan in other than a standard
termination.

(iv)    The Borrower shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.

(v)    The Unfunded Liabilities for all Single Employer Plans shall not exceed
$35,000,000.

(vi)    Neither the Borrower nor any member of the Controlled Group shall incur
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Borrower nor any member of the Controlled Group shall
be notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA or is in “endangered” or “critical” status, within
the meaning of Section 432 of the Code or Section 305 of ERISA, and no
Multiemployer Plan or Multiple Employer Plan shall be reorganized or terminated,
within the meaning of Title IV of ERISA.

(vii)    To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group shall pay when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.

(viii)    Neither the Borrower nor any member of the Controlled Group shall
withdraw from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity is a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or incur a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA.

 

-77-



--------------------------------------------------------------------------------

7.23.    [Reserved]

7.24.    Compliance with Environmental Matters. The Borrower will, and will
cause each other Loan Party to, (i) comply with all Environmental Laws
applicable to its operations and Properties, (ii) comply with and obtain and
renew all permits, licenses and other approvals required pursuant to
Environmental Law for its operations and Properties, and (iii) comply with all
applicable requirements of Environmental Law regarding investigation and
clean-up of Releases of Regulated Substances, except, in each case with respect
to this Section 7.24, to the extent the failure to do so would not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect.

7.25.    [Reserved]

7.26.    Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in right of payment with all other Senior Indebtedness of the Loan
Parties and (b) prior in right of payment to all Subordinated Indebtedness.

7.27.    Financial Covenants.

7.27.1.    Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio as of the end of any fiscal quarter to be greater than 0.55 to 1.00.

7.27.2.    Minimum Liquidity. The Borrower will not permit Liquidity as of the
end of any fiscal quarter to be less than the greater of (i) $50,000,000 and
(ii) Cash Interest Incurred for the period of four consecutive fiscal quarters
then ended.

7.27.3.    Minimum Tangible Net Worth. The Borrower will not permit Tangible Net
Worth as of the end of any fiscal quarter to be less than the sum of (a)
$432,547,059, (b) 50% of the cumulative Consolidated Net Income, if positive, of
the Borrower and its Restricted Subsidiaries for each completed fiscal quarter
commencing with the fiscal quarter ending September 30, 2018 and ending with the
fiscal quarter as of which Tangible Net Worth is being determined, and (c) 50%
of the aggregate increase in Tangible Net Worth after June 30, 2018 by reason of
the issuance of Capital Stock of or capital contributions to the Borrower
(including Capital Stock issued upon conversion of convertible indebtedness
(other than any convertible indebtedness outstanding as of the Closing Date),
but excluding Capital Stock issued in connection with an employee stock
ownership plan, an employee stock option plan or an employee stock purchase
plan).

7.28.    Financial Contracts. No Loan Party will enter into or remain liable
upon any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the
Borrower and its Subsidiaries and other risks associated with the business of
the Borrower and its Subsidiaries and not for speculative purposes.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1.    Any representation or warranty made or deemed made by or on behalf of
any Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.

8.2.    (i) Nonpayment of principal of any Loan when due or failure to Cash
Collateralize Letters of Credit when required under this Agreement, or
(ii) nonpayment of interest upon any Loan or of any fee or other Obligations
under any of the Loan Documents within five days that the same is due.

8.3.    The breach by any Loan Party of (i) any covenant contained in
Section 7.3 (with respect to the requirement to give notice of a Default or
Unmatured Default), 7.4(ii) (as it relates to the existence of the Borrower),
7.9 through 7.15, 7.19, 7.27 or 7.28 or (ii) any of the other terms or
provisions of this Agreement or any of the other Loan Documents (other than a
breach which constitutes a Default under another Section of this Article VIII)
and, in the case of breaches described in this clause (ii) only, if such breach
is capable of cure, such breach is not cured within thirty days after notice
thereof given in accordance with Section 14.1 or after the date on which any
Senior Executive becomes aware of the occurrence thereof, whichever first
occurs.

8.4.    Failure, after the lapse of any applicable grace periods, of any Loan
Party to pay when due any Indebtedness (other than Permitted Nonrecourse
Indebtedness) aggregating in excess of $35,000,000 (“Material Indebtedness”); or
the default by any Loan Party in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement or agreements under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of any Loan Party shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment and any repurchase upon an asset sale, casualty or condemnation or
receipt of equity or debt proceeds) prior to the stated maturity thereof; or any
Loan Party shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.

8.5.    Any Loan Party shall (i) have an order for relief entered with respect
to it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.

8.6.    Without the application, approval or consent of a Loan Party, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for such Loan Party or any Substantial Portion of the Property of the Loan
Parties, or a proceeding described in Section 8.5(iv) shall be instituted
against any Loan Party and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

 

-79-



--------------------------------------------------------------------------------

8.7.    [Reserved]

8.8.    The Loan Parties shall fail within 30 days to bond, pay or otherwise
discharge any one or more final judgments or orders for the payment of money
(other than in respect of Permitted Nonrecourse Indebtedness) in excess of
$35,000,000 in the aggregate (to the extent not covered by insurance provided by
an independent solvent third-party insurer who has been notified of such
judgment, order or decree and has not denied coverage), which are not stayed on
appeal or otherwise being appropriately contested in good faith.

8.9.    (i) The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $35,000,000 or any Reportable Event shall occur in connection
with any Plan that results in a liability exceeding $35,000,000; (ii) a trustee
shall be appointed by a United States District Court to administer any Plan that
could reasonably result in a liability exceeding $35,000,000; (iii) any Plan or
trust created under any Plan of the Borrower or any member of the Controlled
Group shall engage in a non-exempt Prohibited Transaction which would subject
the Borrower or any member of the Controlled Group to a tax or penalty on
Prohibited Transactions imposed by Section 502 of ERISA or Section 4975 of the
Code that could reasonably result in a liability exceeding $35,000,000; (iv) the
Borrower or any member of the Controlled Group shall have been notified by the
sponsor of a Multiemployer Plan or Multiple Employer Plan that it has incurred
withdrawal liability to such Multiemployer Plan or Multiple Employer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans or Multiple Employer Plans by the Borrower or any member of
the Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $35,000,000 or requires payments exceeding $15,000,000
per annum; (v) any of the Borrower or any member of the Controlled Group shall
incur liability to the PBGC in connection with the termination of any Single
Employer Plan that could reasonably result in a liability exceeding $35,000,000;
or (vi) the Borrower or any member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $35,000,000.

8.10.    Any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release of any Regulated Substance, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) or all such events in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

8.11.    Any Change of Control shall occur.

8.12.    Any action shall be taken by a Loan Party to discontinue or to assert
the invalidity or unenforceability of any Guaranty Agreement, or any Guarantor
shall deny that it has any further liability under any Guaranty Agreement to
which it is a party, or shall give notice to such effect (except if such
Guarantor is being released from liability thereunder in accordance with the
terms of this Agreement or the Guaranty Agreement).

 

-80-



--------------------------------------------------------------------------------

8.13.    Any Loan Document shall fail to remain in full force and effect unless
released in accordance with the terms hereof.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1.    Remedies.

9.1.1    Acceleration. If any Default described in Section 8.5 or 8.6 occurs and
is continuing with respect to the Borrower, the obligations of the Lenders to
make Loans hereunder and the obligations of the Issuing Banks to issue, amend or
extend any Letter of Credit hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any Issuing Bank or any Lender.
If any other Default occurs and is continuing, the Required Lenders (or the
Administrative Agent with the written consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of any Issuing Bank to issue, amend or extend any Letter of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.

9.1.2.    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of a Default, and
notice thereof to the Administrative Agent by the Borrower or the Required
Lenders, all payments received on account of the Obligations shall, subject to
Section 2.22, be applied by the Administrative Agent as follows:

(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.6 and amounts pursuant to
Section 11.12 payable to the Administrative Agent in its capacity as such);

(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of drawings under Letters of Credit, interest and Letter
of Credit fees) payable to the Lenders and the Issuing Banks (including fees and
disbursements and other charges of counsel to the Lenders and the Issuing Banks
payable under Section 10.6) arising under the Loan Documents, ratably among them
in proportion to the respective amounts described in this clause (ii) payable to
them;

(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed drawings under Letters of Credit, ratably among the Lenders and
the Issuing Banks in proportion to the respective amounts described in this
clause (iii) payable to them;

 

-81-



--------------------------------------------------------------------------------

(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed drawings under Letters of Credit
and (B) to Cash Collateralize that portion of Letter of Credit Exposure
comprising the undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Borrower pursuant to Section 2.22 or Section 4.10,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause (iv) payable to them; provided that (x) any
such amounts applied pursuant to clause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Banks to
Cash Collateralize Obligations in respect of Letters of Credit and (y) subject
to Section 2.22 or Section 4.10, amounts used to Cash Collateralize the
aggregate amount of Letters of Credit pursuant to this clause (iv) shall be used
to satisfy drawings under such Letters of Credit as they occur;

(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

9.2.    Amendments. (a) Subject to Section 3.5 and the provisions of this
Article IX, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such agreement or any
waiver shall, without the consent of all of the Lenders adversely affected
thereby (or all of the Lenders, in the case of clauses (iii), (iv), (v) and
(vi)):

(i)    extend the final maturity of any Loan (except as provided in
Section 2.17) or forgive all or any portion of the principal amount thereof, or
reduce the rate (whether by modification of the Pricing Schedule or otherwise)
or extend the time for payment of or forgive interest or fees; or

(ii)    extend the Termination Date applicable to any Commitments (except as
provided in Section 2.17) or increase the amount of the Commitment of any Lender
(except as agreed to by such Lender pursuant to the provisions of Section 2.18);
or

(iii)    permit the Borrower to assign its rights under this Agreement; or

(iv)    change, directly or indirectly, the percentage specified in the
definition of “Required Lenders,” or change any provision that calls for
consent, approval or other action by the Required Lenders, all Lenders or any
particular affected Lender; or

 

-82-



--------------------------------------------------------------------------------

(v)    amend Section 2.4(b) (as it relates to the ratable allocation among the
Lenders of any reduction of the Aggregate Commitment), Section 2.10(b),
Section 9.1.2, this Section 9.2 or Section 12.2; or

(vi)    release all or substantially all of the Guarantors (as measured by
value, not number), except as expressly permitted by this Agreement or the
Guaranty Agreement.

(b)    No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without its written consent, and no
amendment of any provision of this Agreement relating to any outstanding Letter
of Credit issued by any Issuing Bank shall be effective without its written
consent. The Administrative Agent may waive payment of the fee required under
Section 13.2(b)(vii) without obtaining the consent of any other party to this
Agreement. Notwithstanding the foregoing, with respect to amendments under
Section 9.2(a)(i) or (ii) requiring the approval of all of the Lenders, if all
Lenders other than one or more Defaulting Lenders approve such amendment, the
failure of such Defaulting Lenders to approve such amendment shall not prevent
such amendment from becoming effective with respect to such Lenders approving
such amendment (it being understood that such amendment will not be effective
with respect to such Defaulting Lenders that do not approve such amendment).

(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional term or
revolving credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and Commitments and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

(d)    Notwithstanding anything to the contrary, the Fee Letter may be amended
or waived pursuant to a written instrument signed by JPMorgan and the Borrower,
and the consent of no other Person shall be required.

9.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Letter of Credit notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan or the issuance,
amendment or extension of such Letter of Credit shall not constitute any waiver
or acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 

-83-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans and
the issuance of the Letters of Credit herein contemplated.

10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the parties hereto and supersede all prior agreements and
understandings among the parties hereto relating to the subject matter thereof.

10.5.    Several Obligations Benefits of This Agreement. The respective
obligations of the Lenders hereunder are several and not joint or joint and
several and no Lender shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided, however, that the parties hereto expressly agree that the
Arranger (and, in the case of the provisions of Section 10.6(b), any other
Person indemnified by the Borrower thereunder) shall enjoy the benefits of the
provisions of Sections 10.6 and 10.10 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its, his or her
own behalf and in its, his or her own name to the same extent as if it, he or
she were a party to this Agreement.

10.6.    Expenses; Indemnification.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and their Affiliates
(including the reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and, subject to Section 7.18, administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Bank
(limited, in the case of fees, charges and disbursements of counsel, to one firm
of counsel for the Administrative Agent and the Lenders and, as reasonably
required, one local counsel in each applicable jurisdiction for the
Administrative Agent and the Lenders taken as a whole, and, in the event of any
actual or potential conflict of interest, one additional counsel (and local
counsel) for each party subject to such conflict as needed to address any such
actual or potential conflict of interest) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

-84-



--------------------------------------------------------------------------------

(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Arranger and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one firm of counsel for all Indemnitees and, as
reasonably required, one local counsel in each applicable jurisdiction for the
Indemnitees taken as a whole, and, in the event of any actual or potential
conflict of interest, one additional counsel (and local counsel) for each party
subject to such conflict as needed to address any such actual or potential
conflict of interest), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution, enforcement or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence, Release or threatened Release
of Regulated Substances at, on, under or from any Property currently for
formerly owned or operated by the Borrower or any of its Subsidiaries, or any
other Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for material breach in bad faith
of such Indemnitee’s funding obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.6 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)    To the extent that the Borrower for any reason fails to pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Lender’s Ratable Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or such Issuing Bank in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
or such Issuing Bank in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 10.5.

 

-85-



--------------------------------------------------------------------------------

(d)    To the fullest extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    All amounts due under this Section shall be payable not later than 10
days after demand in writing therefor.

(f)    Each party’s obligations under this Section 10.6 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

10.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

10.8.    [Reserved].

10.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.10.    Nonliability of Lenders.

(a)    The relationship between the Borrower on the one hand and the Lenders,
the Issuing Banks and the Administrative Agent on the other hand shall be solely
that of borrower and creditor. None of the Administrative Agent, the Arranger
nor any Lender shall have any fiduciary responsibilities to the Borrower or any
other Loan Party. Neither the Administrative Agent, any Arranger nor any Lender
undertakes any responsibility to the Borrower or any other Loan Party to review
or inform the Borrower or any other Loan Party of any matter in connection with
any phase of the Borrower’s or any other Loan Party’s business or operations.
The Borrower agrees that none of the Administrative Agent, the Arranger nor any
Lender shall have liability to the Borrower or any other Loan Party (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower,
the Borrower or any other Loan Party in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final and non-appealable
judgment by a court of competent jurisdiction that such losses resulted from the
gross negligence or willful misconduct of the party from which recovery is
sought. None of the Administrative Agent, the Arranger nor any Lender shall have
any liability with

 

-86-



--------------------------------------------------------------------------------

respect to, and the Borrower and each other Loan Party hereby waives, releases
and agrees not to sue for, any special, indirect or consequential damages
suffered by the Borrower or any other Loan Party in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

(b)    Construction and/or Development. None of Lenders, Administrative Agent,
or Issuing Banks shall be liable to any party for (i) the development of or
construction upon any of the Inventory, (ii) the failure to develop or construct
or protect improvements on the Inventory, (iii) the payment of any expense
incurred in connection with the development of or construction upon the
Inventory, (iv) the performance or nonperformance of any other obligation of any
Loan Party, or (v) Lenders’ or Administrative Agent’s exercise of any remedy
available to them. In addition, Lenders shall not be liable to Borrower or any
third party for the failure of Lenders or their authorized agents to discover or
to reject materials or workmanship during the course of Lenders’ inspections of
the Inventory.

(c)    [Reserved]

(d)    Other Lenders. The obligations of each Lender under this Agreement are
separate and independent such that no action, inaction, or responsibility of one
Lender shall be imputed to the remaining Lenders. Borrower hereby waives any
claim or demand against each Lender as to the action, inaction, or
responsibility of another.

10.11.    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (in which
case such Person shall promptly notify the Borrower, in advance, to the extent
lawfully permitted to do so); (c) to the extent required by Applicable Law or by
any subpoena or similar legal process (in which case such Person shall promptly
notify the Borrower, in advance, to the extent lawfully permitted to do so); (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.11 (or as may
otherwise be reasonably acceptable to the Borrower), to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee or pledgee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.11; (h) to any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) (in which case such Person shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify the Borrower, in advance, to the extent lawfully permitted to do so); (i)
to any rating agency or the CUSIP Bureau when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (j) to the extent reasonably
necessary in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder to
the

 

-87-



--------------------------------------------------------------------------------

extent reasonably necessary in connection with such enforcement. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Advances. For the purposes of this Section 10.11, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or its or their business, other than any
such information that is publicly available to any Administrative Agent or any
Lender prior to disclosure by the Borrower or any of its Subsidiaries other than
as a result of a breach of this Section 10.11, unless, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as not
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.12.    Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

10.13.    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act.

10.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-88-



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1.    Appointment and Authority.

(a)    Each of the Lenders and the Issuing Banks hereby irrevocably appoints
JPMorgan to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

(b)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article XI with respect to any acts taken or
omissions suffered by each Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article XI and in the definition of
“Related Parties” included each Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to each Issuing
Bank.

11.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its obligations hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

-89-



--------------------------------------------------------------------------------

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Laws, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; provided,
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any

 

-90-



--------------------------------------------------------------------------------

liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or an Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or an Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

11.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

11.6.    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (not to be unreasonably withheld or delayed) (provided
no consent of the Borrower shall be required if a Default or Unmatured Default
under Section 8.2, 8.5 or 8.6 exists), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (not to be unreasonably withheld or delayed), appoint a successor
(provided no consent of the Borrower shall be required if a Default or Unmatured
Default under Section 8.2, 8.5 or 8.6 exists). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

-91-



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.6 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

11.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

11.8.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it. Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

 

-92-



--------------------------------------------------------------------------------

11.9.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.4, 4.7 and 10.6) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4
and 10.6.

11.10.    Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.7, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, all Taxes and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from any
amount paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 11.10. The agreements in this Section 11.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, a “Lender” shall, for purposes of this Section 11.10,
include any Issuing Bank.

11.11.    Notice of Default. The Administrative Agent shall not be deemed to
have actual knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder (other than a Default under Section 8.2) unless the
Administrative Agent has received written notice from a Lender or the

 

-93-



--------------------------------------------------------------------------------

Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default” or that such
notice is delivered pursuant to Section 7.3 hereof. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

11.12.    Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Fee Letter or as otherwise agreed
by them from time to time.

11.13.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles X and XI.

11.14.    Arranger’s Responsibilities and Duties. The Arranger shall not have
any responsibilities hereunder in any capacity or be deemed to have any agency
or fiduciary relationship with the Borrower or any Lender.

11.15.    ERISA.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each other Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b)

 

-94-



--------------------------------------------------------------------------------

through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (I) Section 11.15(a)(i) is true with respect to a
Lender or (II) a Lender has provided another representation, warranty and
covenant in accordance with Section 11.15(a)(iv), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i)     none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)     no fee or other compensation is being paid directly to the
Administrative Agent or any other Arranger or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

 

-95-



--------------------------------------------------------------------------------

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1.    Setoff. If a Default shall have occurred and be continuing, each
Lender, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such Issuing Bank or any such Affiliate, to or for the credit or the account of
the Borrower or any other Loan Party against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a Lending Installation or Affiliate of
such Lender or such Issuing Bank different from the Lending Installation or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

12.2.    Ratable Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a proportion of the aggregate amount of its Loans and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase

 

-96-



--------------------------------------------------------------------------------

(for cash at face value) participations in such Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in outstanding Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1.    Participations.

13.1.1.    Permitted Participants; Effect. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.6(b) with respect to any
payments made by such Lender to its Participant(s).

13.1.2.    Voting Rights; Participant Register. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.2 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.7 (subject to the requirements and limitations therein,
including the requirements under Section 3.7(g) (it being understood that the
documentation required under Section 3.7(g) shall be

 

-97-



--------------------------------------------------------------------------------

delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 13.2(b); provided that such Participant (A) shall be subject to the
provisions of Section 2.20 as if it were an assignee under Section 13.2(b); and
(B) shall not be entitled to receive any greater payment under Sections 3.1, 3.2
or 3.7, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent the participation was sold
with the Borrower’s prior written consent (not to be unreasonably withheld or
delayed). Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.20(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.1 as though it were a Lender; provided that (A) such
participation was sold with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed) and (B) such Participant shall be subject to
Section 12.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

13.2.    Assignments.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 13.1, or (iii) by way of pledge or assignment of a
security interest, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or its foreign equivalent; provided that no such pledge or
assignment under this clause (iii) shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.1 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

-98-



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations with respect
to this Agreement (including all or a portion of any Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the assigning Lender’s Commitment (which for this purpose
includes, without duplication, the Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default
has occurred and is continuing, the Borrower consents (each such consent not to
be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations with respect to the Loans or the Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; and

(B)    the consent of the Administrative Agent and each Issuing Bank (each such
consent not to be unreasonably withheld or delayed) shall be required unless
such assignment is to a Person that is a Lender or an Affiliate of a Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

-99-



--------------------------------------------------------------------------------

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.1.
For the avoidance of doubt, the Administrative Agent shall have no obligation or
liability with respect to any assignment to a Person that is not permitted to be
an assignee hereunder.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat

 

-100-



--------------------------------------------------------------------------------

each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (solely to the extent related to such Lender) at any reasonable
time and from time to time upon reasonable prior notice.

(d)    Resignation as Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any Issuing Bank assigns all of
its Commitments and Loans pursuant to Section 13.2, such Person shall be deemed
to also resign as Issuing Bank upon the effectiveness of such assignment. Upon
such resignation, the resigning Issuing shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Obligations with respect thereto (including the
right to require the Lenders to make ABR Loans or fund participations in
unreimbursed amounts pursuant to Section 4.6(b)). A Person becoming a Lender
pursuant to an assignment or a Facility Increase shall become an Issuing Bank
(or shall cause one of its Affiliates to become an Issuing Bank) in accordance
with the definition of “Issuing Bank” by virtue of becoming a Lender.

13.3.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or assignee or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Borrower and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.

ARTICLE XIV

NOTICES

14.1.    Notices.

(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (x) (i) in the case of the
Borrower, at 10700 Pecan Park Blvd., Suite 150, Austin, TX 78750, Attention:
Charles Jehl, Chief Financial Officer, E-mail: ChuckJehl@forestargroup.com and
(ii) in the case of the Administrative Agent, at JPMorgan Chase Bank, N.A.,
Wholesale Loan Operations, 500 Stanton Christiana Road, NCC5 Floor 1, Newark, DE
19713, Attention: Keith Stewart, Telephone No: 302-634-3793, Email:
keith.stewart@chase.com, Reference: Forestar, (y) in the case of any Lender, at
its address or facsimile number set forth in its Administrative Questionnaire
delivered to the Administrative Agent or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 14.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section during the
applicable recipient’s normal business hours and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, (iii) if
sent to an email address, upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function
pursuant to which the recipient has expressly acknowledged receipt, return
e-mail or other written acknowledgement), (iv) if posted to an Internet or
intranet website, upon the deemed receipt by the intended recipient during the
recipient’s normal business hours, at its e-mail address as described in the
foregoing clause (iii), of notification that such

 

-101-



--------------------------------------------------------------------------------

notice or communication is available and identifying the website address
therefor or (v) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or an Issuing Bank or the Administrative Agent under Article IV
shall not be effective until received during its normal business hours.

(b)    Each of the Administrative Agent and the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. The
Borrower agrees that the Administrative Agent may make such materials, as well
as any other written information, documents, instruments and other material
relating to the Borrower, any of its Subsidiaries or any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (other than any Borrowing Notice, Letter of Credit Notice,
Rate Option Notice, request for conversion or continuation of any Advances or
notices constituting service of process or relating to legal process)
(collectively, the “Communications”) available to the Lenders by posting such
notices on Debtdomain, IntraLinks, SyndTrak or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) no Agent Party (as defined below) warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, indirect or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final and non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

(c)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that, if requested by any Lender, the Administrative Agent
shall deliver a copy of the Communications to such Lender by e-mail or
facsimile. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address(es) to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address(es)
as such Lender shall instruct. The Administrative Agent agrees that it will,
upon any Lender’s reasonable request, furnish materials posted on the Platform
to such Lender in hard copy to such Lender’s address set forth on the signature
pages hereof.

 

-102-



--------------------------------------------------------------------------------

(d)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

14.2.    Change of Address. The Borrower may change the address for service of
notice upon it by a notice in writing to the Administrative Agent. The
Administrative Agent and any Lender may each change the address for service of
notice upon it by a notice in writing to the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in
Section 5.1 hereof, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

15.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

16.2.    CONSENT TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLE AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM

 

-103-



--------------------------------------------------------------------------------

OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLE
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

16.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.4.    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 16.2. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

16.5.    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 14.1 NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

[Remainder of page is intentionally left blank.]

 

-104-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

FORESTAR GROUP INC., as Borrower

By:   /s/ Charles D. Jehl Name:   Charles D. Jehl Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Lender

By:   /s/ Chiara Carter Name:   Chiara Carter Title:   Executive Director

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as Lender By:   /s/ Piyush Choudhary Name:   Piyush Choudhary
Title:   Vice President

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:   /s/ Raymond Ventura Name:   Raymond Ventura
Title:   Managing Director

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:   /s/ Elena Bennett Name:   Elena Bennett
Title:   Senior Vice President

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Lender By:   /s/ Annie Dorval
Name:   Annie Dorval Title:   Authorized Signatory

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as Lender By:   /s/ Beverly J. Matter Name:   Beverly J.
Matter Title:   Senior Vice President

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

Synovus Bank, as Lender By:   /s/ David W. Bowman Name:   David W. Bowman Title:
  Director

 

[Forestar Group Inc. Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     Level I   Level II   Level III   Level IV

Leverage Ratio

   < 0.30x   > 0.30x and
< 0.40x   > 0.40x and
< 0.50x   > 0.50x

Applicable Eurodollar Margin

   1.75%   2.00%   2.25%   2.50%

Applicable Base Rate Margin

   0.75%   1.00%   1.25%   1.50%

Applicable Fee Rate

   0.30%   0.35%   0.40%   0.45%

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

“Level” means the level (whether I, II, III or IV) in the foregoing table that
corresponds to an applicable item in any other column in the foregoing table.
For purposes of comparing Levels, Level I is referred to as the lowest Level and
Level IV as the highest Level.

“Pricing Level” means, with respect to the Applicable Rate, at any date, the
Level in the foregoing table that corresponds to the current Level of the
Leverage Ratio.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the then current Pricing Level; provided that prior to the delivery of
the first Compliance Certificate after the Closing Date under Section 7.1(iv) of
the Credit Agreement, the Pricing Level will be based on the Leverage Ratio as
calculated in the certificate delivered to the Administrative Agent on the
Closing Date pursuant to Section 5.1(vii) of the Credit Agreement. Adjustments,
if any, in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective five Business Days after the Administrative Agent has
received a Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate to the Administrative Agent at the time required pursuant to
Section 7.1(iv), then, from and after the date on which it was required to be
delivered until five Business Days after such Compliance Certificate is so
delivered, the Applicable Rate shall be at the highest Pricing Level set forth
in the foregoing table.



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

LENDER

   COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 75,000,000  

Citibank, N.A.

   $ 65,000,000  

Mizuho Bank, Ltd.

   $ 65,000,000  

Wells Fargo Bank, N.A.

   $ 65,000,000  

The Toronto-Dominion Bank, New York Branch

   $ 50,000,000  

Fifth Third Bank

   $ 30,000,000  

Synovus Bank

   $ 30,000,000  

TOTAL

   $ 380,000,000  

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING LIENS

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 3

LITIGATION

None.

 

4



--------------------------------------------------------------------------------

SCHEDULE 4

PART 1: GUARANTORS

 

ENTITY

   BORROWER’S
DIRECT/INDIRECT
OWNERSHIP INTEREST   JURISDICTION OF
ORGANIZATION

Forestar (USA) Real Estate Group Inc.

   100.00%   Delaware

4S/RPG Land Company LP

   100.00%   Texas

Bandera/Lantana, LP

   100.00%   Texas

Bandera/Lantana II, LP

   100.00%   Texas

Bandera/Lantana III, LP

   100.00%   Texas

Bandera IV/Kendall III, LP

   100.00%   Texas

Bellaire/Lantana II LP

   100.00%   Texas

Canyon Land Holdings LLC

   100.00%   Delaware

Carlisle/Lantana III LP

   100.00%   Texas

CL Texas I GP, L.L.C.

   100.00%   Georgia

CL Waterford, LLC

   100.00%   Texas

CL Westpark, LLC

   100.00%   Georgia

CL/RPG Land Company, LP

   100.00%   Texas

FirstLand Investment Corporation

   100.00%   Texas

FMF Development LLC

   100.00%   Delaware

Forestar Hotel Holding Company Inc.

   100.00%   Nevada

Capitol of Texas Insurance Group Inc.

   100.00%   Delaware

Top of Westgate Corporation

   100.00%   Texas

CCA Hospitality, Inc.

   100.00%   Texas

Forestar Mountain Investments LLC

   100.00%   Delaware

Forestar Real Estate Group Inc.

   100.00%   Delaware

Forestar Realty Inc.

   100.00%   Delaware

FORCO Real Estate Inc.

   100.00%   Delaware

Gaillardia/Lantana, LP

   100.00%   Texas

Hickory Hill Development, LP

   100.00%   Texas

HM Stonewall Estates, Ltd.

   100.00%   Texas

Isabel/Lantana, LP

   100.00%   Texas

Johnstown Farms, LLC

   100.00%   Delaware

Juniper/Lantana, LP

   100.00%   Texas

Kendall/Lantana, LP

   100.00%   Texas

Kendall/Lantana II, LP

   100.00%   Texas

LIC Ventures Inc.

   100.00%   Delaware

Madison/Lantana, LP

   100.00%   Texas

Madison/Lantana II, LP

   100.00%   Texas

Madison/Lantana III, LP

   100.00%   Texas

Magnolia/Lantana IV, LP

   100.00%   Texas

Magnolia/Lantana V, LP

   100.00%   Texas

 

5



--------------------------------------------------------------------------------

ENTITY

   BORROWER’S
DIRECT/INDIRECT
OWNERSHIP INTEREST   JURISDICTION OF
ORGANIZATION

Magnolia/Lantana VI, LP

   100.00%   Texas

Olympia Joint Venture

   100.00%   Texas

Palmetto/Lantana, LP

   100.00%   Texas

Sabine Real Estate Company

   100.00%   Delaware

Stoney Creek Properties LLC

   100.00%   Delaware

SWR Holdings LLC

   100.00%   Delaware

Sustainable Water Resources LLC

   100.00%   Texas

Westlake Acquisition Partners LLC

   100.00%   Delaware

 

6



--------------------------------------------------------------------------------

PART 2: UNRESTRICTED SUBSIDIARIES

 

ENTITY

   BORROWER’S
DIRECT/INDIRECT
OWNERSHIP INTEREST   JURISDICTION OF ORGANIZATION

CL Ashton Woods, LP

   80.00%   Texas

Forestar/MWC WCF LLC

   90.00%   Delaware

GBF/LIC 288, Ltd.

   75.00%   Texas

Timber Creek Properties LLC

   88.00%   Delaware

 

7



--------------------------------------------------------------------------------

SCHEDULE 5

ENVIRONMENTAL MATTERS

None.

 

8



--------------------------------------------------------------------------------

SCHEDULE 6

EXISTING LETTERS OF CREDIT

 

Issuer

   Letter of
Credit
Number   

Beneficiary

  

Applicant

   Current
Expiration
Date    Current Face
Amount  

Synovus Bank

   69366643-808    West Wilson Utility District    Forestar (USA) Real Estate
Group Inc.    8/4/2018    $ 23,080.73  

Synovus Bank

   69366643-809    West Wilson Utility District    Forestar (USA) Real Estate
Group Inc.    8/4/2018    $ 14,255.77  

Synovus Bank

   69366643-713    City Of Brentwood Planning Department    Forestar (USA) Real
Estate Group Inc.    9/25/2018    $ 525,268.00  

Synovus Bank

   Synd-69366643-708    City Of Brentwood Planning Department    Forestar (USA)
Real Estate Group Inc.    11/21/2018    $ 174,806.00  

Synovus Bank

   Synd-69366643-707    City Of Brentwood Planning Department    Forestar (USA)
Real Estate Group Inc.    11/21/2018    $ 168,854.00  

Synovus Bank

   69366643-810    Nolensville/College Grove Utility District Of Williamson Co,
TN    Forestar (USA) Real Estate Group Inc.    11/15/2018    $ 560,000.00  

Synovus Bank

   Synd-69366530-701    City Of Brentwood Planning Department    Forestar (USA)
Real Estate Group Inc.    12/17/2018    $ 1,501,206.00  

Synovus Bank

   69366643-811    Metropolitan Dept. Of Water & Sewerage Services    Forestar
(USA) Real Estate Group Inc.    12/15/2018    $ 600,000.00  

Synovus Bank

   69366643-715    Town Of Nolensville    Forestar (USA) Real Estate Group Inc.
   12/22/2018    $ 1,020,175.97  

Synovus Bank

   69366643-788    Williamson County Planning Commission    Forestar (USA) Real
Estate Group Inc.    1/19/2019    $ 200,000.00  

Synovus Bank

   69366643-789    Williamson County Planning Commission    Forestar (USA) Real
Estate Group Inc.    1/19/2019    $ 29,850.00  

Synovus Bank

   69366643-790    Milcrofton Utility District    Forestar (USA) Real Estate
Group Inc.    1/19/2019    $ 12,500.00  

Synovus Bank

   69366643-800    City Of Brentwood Planning And Codes Department    Forestar
(USA) Real Estate Group Inc.    3/8/2019    $ 230,406.00  

Synovus Bank

   69366643-716    City Of Brentwood Planning And Codes Department    Forestar
(USA) Real Estate Group Inc.    5/15/2019    $ 368,327.00  

Synovus Bank

   69366643-723    Town Of Nolensville    Forestar (USA) Real Estate Group Inc.
   7/18/2019    $ 11,044.00  

Synovus Bank

   Synd-69366643-710    City Of Mt. Juliet    Forestar (USA) Real Estate Group
Inc.    7/2/2019    $ 98,005.50  

Synovus Bank

   Synd-69366643-711    City Of Mt. Juliet    Forestar (USA) Real Estate Group
Inc.    7/2/2019    $ 232,918.26  

Synovus Bank

   69368327-817    City Of Brentwood    Forestar (USA) Real Estate Group Inc.   
1/8/2020    $ 288,206.00  

 

9



--------------------------------------------------------------------------------

SCHEDULE 7

EXISTING INVESTMENTS

 

ENTITY

   BORROWER’S
DIRECT/INDIRECT
EQUITY OWNERSHIP  INTEREST   JURISDICTION OF
ORGANIZATION

CREA FMF Nashville LLC

   30.00%   Delaware

First Continental Investment Co. Ltd.

   2.60%   Texas

TEMCO Associates, LLC

   50.00%   Georgia

CL Realty, LLC

   50.00%   Delaware

LM Land Holdings, LP

   37.50%   Texas

Each of the Unrestricted Subsidiaries referenced in Part 2 of Schedule 4.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$                    [            ], 20[    ]

Forestar Group Inc., a Delaware corporation (the “Borrower”), promises to pay to
                 (the “Lender”), or its registered assigns, the lesser of the
principal sum of                     Dollars or the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article II of
the Credit Agreement (as hereinafter defined), in immediately available funds at
the main office of JPMorgan Chase Bank, N.A., in the United States, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Termination Date.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of August 16, 2018 (which, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, is herein called the “Credit Agreement”), among the Borrower, the
lenders party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Credit Agreement.

 

FORESTAR GROUP INC. By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMITMENT AND ACCEPTANCE

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
                    ,          entered into among the parties listed on the
signature pages hereof. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
defined below).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of August 16, 2018
by and among Forestar Group Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Lenders that are
parties thereto (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

Pursuant to Section 2.18 of the Credit Agreement, the Borrower has requested an
increase in the Commitment from $              to $            . Such increase
in the Commitment is to become effective on                      (the “Increase
Date”).1 In connection with such requested increase in the Commitment, the
Borrower, the Administrative Agent and                  (the “Accepting Lender”)
hereby agree as follows:

1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, [the
Accepting Lender shall become a party to the Credit Agreement as a Lender, shall
have (subject to the provisions of Section 2.18 of the Credit Agreement) all of
the rights and obligations of a Lender thereunder, agrees to be bound by the
terms and provisions thereof and shall thereupon have a Commitment under and for
purposes of the Credit Agreement in an amount equal to the] [the Commitment of
the Accepting Lender under the Credit Agreement shall be increased from
$            to the] amount set forth opposite the Accepting Lender’s name on
the signature pages hereof.

2. [REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. The Accepting Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Increase Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of its Commitment, shall have the obligations of a Lender
thereunder and (iii) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment and Acceptance on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to this
Commitment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.]2

 

 

1

This date is to be agreed upon by the Borrower, the Administrative Agent and the
Accepting Lender. See Section 2.18(c) of the Credit Agreement.

2

Paragraph 2 is to be included only if the Accepting Lender is not already a
Lender prior to the Increase Date.

 

C-1



--------------------------------------------------------------------------------

3. REPRESENTATIONS OF BORROWER. The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, (a) no Unmatured
Default or Default exists or would exist after giving effect to the Facility
Increase hereunder, (b) after giving effect to the Facility Increase hereunder,
the Aggregate Commitment shall not exceed the Aggregate Credit Facility Limit,

(c) all financial covenants set forth in Section 7.27 would be satisfied on a
pro forma basis for the most recent determination period, assuming that the
Loans outstanding on the date of effectiveness of the Facility Increase
hereunder had been outstanding on the last day of such determination period and
(d) the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects (except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respect on and as of such earlier date).

4. GOVERNING LAW. THIS COMMITMENT AND ACCEPTANCE AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING UPON, ARISING OUT OF OR RELATING TO THIS COMMITMENT AND ACCEPTANCE
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

FORESTAR GROUP INC. By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

Commitment:       $                             [NAME OF ACCEPTING LENDER]    
By:  

 

      Name:       Title:

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 

Select as appropriate.

6 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1



--------------------------------------------------------------------------------

1.

Assignor[s]:                                          
                           

 

                                                                 
                         

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:                                                               
       

 

 

[for each Assignee, indicate Affiliate of [identify Lender]7

 

3.

Borrower: Forestar Group Inc.

 

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: Credit Agreement dated as of August 16, 2018, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, among Forestar Group Inc., the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto]

 

6.

Assigned Interest[s]:

 

Assignor[s]8

   Assignee[s]9      Facility
Assigned10      Aggregate Amount of
Commitment/Loans
for all Lenders11      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans12            $        $          %            $        $          %     
      $        $          %  

 

7 

If applicable.

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption.

11 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-2



--------------------------------------------------------------------------------

[7.

Trade Date:                                 ]13

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
nonpublic information about the Loan Parties and their respective Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR14 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE15 [NAME OF ASSIGNEE] By:  

 

  Title:

 

13 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

14 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

D-3



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]16 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative
Agent By:  

 

  Title: [Consented to:]17 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

16 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

17 

To be added only if the consent of the Borrower and/or each Issuing Bank is
required by the terms of the Credit Agreement.

 

D-4



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT D

FORESTAR GROUP INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under Applicable Law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.2 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 13.2(b)(iii) of the Credit Agreement) and under Applicable Law that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it shall pay to the Administrative Agent a processing and recordation fee
in the amount of $3,500 pursuant to Section 13.2(b)(iv) of the Credit Agreement
(unless the Administrative Agent has, in its sole discretion, elected to waive
such processing and recordation fee in connection with this assignment) and
(viii) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

D-I-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-I-2



--------------------------------------------------------------------------------

EXHIBIT E-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of August 16, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Forestar Group Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent, (the “Administrative
Agent”). Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 3.7(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments under any Loan Document are effectively connected with
the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payment,
and at such times are as reasonably requested by the Borrower or the
Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                ,     20[    ]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of August 16, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Forestar Group Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent, (the “Administrative
Agent”). Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 3.7(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s), (iii) neither the undersigned nor any of
its direct or indirect partners/members that is claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members
is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments under any Loan Document
are effectively connected with the undersigned’s or any of its Applicable
Partners’/Members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) IRS Form W-8BEN
or W-8BEN-E or (ii) IRS Form W-8IMY accompanied by IRS Form W-8BEN or W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and deliver promptly to the Borrower and the Administrative Agent an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payment, and at such times are as reasonably requested by the
Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                ,    20[     ]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of August 16, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Forestar Group Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent, (the “Administrative
Agent”). Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 3.7(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments under any Loan Document are effectively connected with
the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payment,
and at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                 ,     20[    ]

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of August 16, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Forestar Group Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent, (the “Administrative
Agent”). Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 3.7(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
payments under any Loan Document are effectively connected with the
undersigned’s or any of its Applicable Partners’/Members’ conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) IRS Form W-8BEN or W-8BEN-E or
(ii) IRS Form W-8IMY accompanied by IRS Form W-8BEN or W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender in writing and deliver promptly to such Lender an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its legal ineligibility to do so, and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payment, and at such times are as reasonably requested by such
Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                ,     20[    ]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING NOTICE

 

   Date: [             ], 20[     ]

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent Re:    Credit
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized term used but
not defined herein having the meaning given to it in the Credit Agreement) dated
as of August 16, 2018 among Forestar Group Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

☐

An Advance

 

☐

A conversion or continuation of Loans

 

           1.    On [        ], 20[    ] (a Business Day).   2.    In the amount
of $[    ]18.   3.    Comprised of [ABR] [Eurodollar] Advance .      [Type of
Loan requested]   4.    For Eurodollar Advance with an Interest Period of:
[    ]

With respect to any borrowing requested herein, the Borrower hereby represents
and warrants that such request complies with the requirements of Section 2.2 of
the Credit Agreement. This request also constitutes a reaffirmation of
Section 5.2 of the Credit Agreement.

 

FORESTAR GROUP INC. By:  

 

Name: Title:

 

 

18 

ABR Loans must be in an amount that is at least $1,000,000 and an integral
multiple of $1,000,000 or equal to the remaining available balance of the
Commitments. Eurodollar Loans must be in an amount that is at least $5,000,000
and an integral multiple of $1,000,000 or equal to the remaining available
balance of the Commitments.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RATE OPTION NOTICE

Date: [        ], 20[     ]

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent Re:    Credit
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized term used but
not defined herein having the meaning given to it in the Credit Agreement) dated
as of August 16, 2018 among Forestar Group Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Ladies and Gentlemen:

The undersigned hereby gives notice pursuant to Section 2.2.4 of (select one):

☐ A conversion of [an ABR Advance into a Eurodollar Advance] [a Eurodollar
Advance into an ABR Advance]

 

☐

A continuation of a Eurodollar Advance

 

  1.    On [     ], 20[     ] (a Business Day).   2.    In the amount of $[
    ]19.   3.    Interest Period of [     ]20

 

FORESTAR GROUP INC. By:  

 

Name:   Title:  

 

 

19 

The aggregate amount and Rate Option(s) applicable to the Advance(s) which is to
be converted or continued.

20 

Only in the case of a conversion into or continuation of a Eurodollar Advance

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY

[Separately Provided]

 

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE21

 

To:

The Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 16, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Forestar Group Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly appointed ___________22 of the Borrower.

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of, any condition or event which constitutes a
Default or Unmatured Default at the end of the accounting period covered by the
attached financial statements, except as set forth below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the covenants contained in Sections
7.27.1, 7.27.2 and 7.27.3 of the Credit Agreement, all of which data and
computations are, to the best of my knowledge, true, complete and correct.

5. Schedule II hereto sets forth the determination of the applicable Pricing
Level in the Pricing Schedule on the basis of which certain rates and percentage
fees under the Credit Agreement shall be determined.

6. Described below are the exceptions, if any, to paragraph 3, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

21 

In the event of any inconsistency between this Exhibit and the Credit Agreement,
the Credit Agreement shall control.

22 

Chief financial officer, chief accounting officer or controller.

 

I-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this __
day of _____________, ____.

 

FORESTAR GROUP INC.

By:  

 

Name:   Title:  

 

I-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

COMPLIANCE AS OF             ,         WITH

PROVISIONS OF SECTIONS 7.27.1, 7.27.2 AND 7.27.3 OF THE CREDIT AGREEMENT

I. Section 7.27.1—Maximum Leverage Ratio

 

(a) Total Net Indebtedness

  

(i) Total Indebtedness (excluding Alternative Letters of Credit and outstanding
letters of credit or similar arrangements not issued under the Credit Agreement
to the extent collateralized by cash, Marketable Securities and/or Cash
Equivalents):

   $          

 

 

 

(ii) Unrestricted Cash (other than Unrestricted Cash used to collateralize
Alternative Letters of Credit) in excess of $25,000,000:

   $          

 

 

 

Total Net Indebtedness ((i) – (ii)):

   $          

 

 

 

(b)

     

(i) Total Net Indebtedness:

   $          

 

 

 

(ii) Tangible Net Worth

  

(A) Consolidated Net Worth (consolidated stockholders’ equity of the Borrower
and its Restricted Subsidiaries):

   $          

 

 

 

(B) intangible assets (as determined in accordance with GAAP) of the Borrower
and its Restricted Subsidiaries:

   $          

 

 

 

Tangible Net Worth ((A) – (B)):

   $          

 

 

 

Sum of Total Net Indebtedness and Tangible Net Worth ((i) + (ii)):

   $          

 

 

 

Leverage Ratio ((a)/(b)):

               to 1.00  

Maximum Leverage Ratio permitted by the Credit Agreement

     0.55 to 1.00  

 

 

Schedule I-1



--------------------------------------------------------------------------------

II. Section 7.27.2 – Minimum Liquidity

 

Liquidity

  

(i)  All Unrestricted Cash held by the Borrower and its Restricted Subsidiaries:

   $               

 

 

 

(ii)

  

(A) Aggregate Commitment:

   $       

 

 

 

(B) Outstanding Amount:

   $       

 

 

 

(1) (A) – (B):

   $       

 

 

 

(C) Borrowing Base calculated in the Borrowing Base Certificate or Pro Forma
Borrowing Base Certificate most recently delivered under the Credit Agreement:

  

(D) Borrowing Base Debt:

  

(2) (C) – (D):

   $       

 

 

 

Borrowing Base Availability (the lesser of (1) and (2)):

   $       

 

 

 

Liquidity ((i) + (ii)):

   $       

 

 

 

Cash Interest Incurred

   $       

 

 

 

Minimum Liquidity permitted under the Credit Agreement

    






The greater of (i)


$50,000,000 and (ii)

Cash Interest Incurred

 


 

 

 

 

I-2



--------------------------------------------------------------------------------

III. Section 7.27.3 – Minimum Tangible Net Worth

 

(a)

     

(i) Consolidated Net Worth (consolidated stockholders’ equity of the Borrower
and its Restricted Subsidiaries):

   $          

 

 

 

(ii) intangible assets (as determined in accordance with GAAP) of the Borrower
and its Restricted Subsidiaries:

   $          

 

 

 

Tangible Net Worth ((a)(i) – (a)(ii)):

   $          

 

 

 

(b)

     

(i) $432,547,059:

   $ 432,547,059  

(ii) 50% of the cumulative Consolidated Net Income, if positive, of the Borrower
and its Restricted Subsidiaries for each completed fiscal quarter commencing
with the fiscal quarter ending September 30, 2018 and ending with the fiscal
quarter as of which Tangible Net Worth is being determined:

   $          

 

 

 

(iii) 50% of the aggregate increase in Tangible Net Worth after June 30, 2018 by
reason of the issuance of Capital Stock of or capital contributions to the
Borrower (including Capital Stock issued upon conversion of convertible
indebtedness (other than any convertible indebtedness outstanding as of the
Closing Date), but excluding Capital Stock issued in connection with an employee
stock ownership plan, an employee stock option plan or an employee stock
purchase plan) [describe such increases]:

   $          

 

 

 

Sum of (b)(i) + (b)(ii) + (b)(iii)

   $          

 

 

 

Minimum Tangible Net Worth permitted under the Credit Agreement

     (a) to be greater than               (b)  

 

 

I-3



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

BORROWER’S CALCULATION OF APPLICABLE PRICING LEVEL IN PRICING SCHEDULE

 

Leverage Ratio (as calculated pursuant to Schedule I):

                        to 1.00 Applicable Pricing Level:    Level [     ]

 

Schedule II-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWING BASE CERTIFICATE23

 

REPORT DATE:    As of                     (the “Report Date”)
ADMINISTRATIVE AGENT:    JPMorgan Chase Bank, N.A. BORROWER:    Forestar Group
Inc., a Delaware corporation

This certificate is delivered under the Credit Agreement dated as of August 16,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent and the Lenders defined therein. Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Credit Agreement.

I certify to Lenders that:

(a) I am an authorized signatory of Borrower in the position(s) set forth under
my signature below.

(b) Attached hereto as Annex I is a true and correct calculation of the
Borrowing Base as of the Report Date as determined in accordance with the Credit
Agreement.

(c) Attached hereto as Annex II is a true and correct calculation of the
Borrowing Base Debt as of the Report Date as determined in accordance with the
Credit Agreement.

[Remainder of page is intentionally left blank.]

 

 

23 

In the event of any inconsistency between this Exhibit and the Credit Agreement,
the Credit Agreement shall control.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

FORESTAR GROUP INC.

By:  

 

Name:   Title:  

 

 

J-1



--------------------------------------------------------------------------------

Annex I

to Borrowing Base Certificate

As of _______, ___

(amounts in thousands)

Calculation of Borrowing Base

 

LOAN INVENTORY AT BOOK VALUE

   TOTAL    ENCUMBERED PORTION
(IF APPLICABLE)1    UNENCUMBERED
PORTION
(TOTAL  LESS
ENCUMBERED
PORTION)    ADVANCE
RATE     AMOUNT

(A) cash and Cash Equivalents constituting Unrestricted Cash in excess of
$25,000,000

              100 %   

(B) Book Value of all Single-Family Lots Under Contract

              70 %   

(C)(i) Book Value of all Single-Family Lots Not Under Contract (not including
any Lot that has been a Single-Family Lot Not Under Contract for 18 months or
more2)

              65 %   

(ii) Book Value of Lots that have been Single-Family Lots Not Under Contract for
18 months or more3

              60 %   

(D) Book Value of all Land Under Development

              60 %   

(E) Book Value of all Land Held for Future Development

              45 %   

(F) Book Value of all Commercial/Multi-Family Lots Under Contract

              60 %   

 

 

1 

Includes any asset that is subject to any Lien (other than Liens described in
clause (i), (ii), (iii), (iv), (v), (vii), (viii), (x), (xvi), (xx), (xxii) or
(xxvi) of the definition of “Permitted Liens” in the Credit Agreement).

2 

The measurement period for such 18 months shall not begin prior to the Closing
Date.

3 

The measurement period for such 18 months shall not begin prior to the Closing
Date.

 



--------------------------------------------------------------------------------

(G) Book Value of all Commercial/Multi-Family Lots Not Under Contract

              40 %   

(H) TOTAL (Sum of, without duplication, lines (A), (B), (C), (D), (E), (F), (G))

             

(I) Borrowing Limitation (amount, if any, by which F+G exceeds 15% of H)

              (I) TOTAL Borrowing Base (line (H) minus line (I))              



--------------------------------------------------------------------------------

Annex II

to Borrowing Base Certificate

As of             ,         

(amounts in thousands)

Calculation of Borrowing Base Debt

 

Senior Indebtedness

  

(i) Total Indebtedness

   $                   

 

 

 

(ii) Subordinated Indebtedness

   $       

 

 

 

(A) Senior Indebtedness (line (i) minus line (ii))

   $       

 

 

 

(B) Permitted Nonrecourse Indebtedness

   $       

 

 

 

(C) Permitted Purchase Money Loans

   $       

 

 

 

TOTAL Borrowing Base Debt (line (A) minus line (B) minus line (C))

   $       

 

 

 